--------------------------------------------------------------------------------

Exhibit 10.1
 
 
 



 


 
SHARE SUBSCRIPTION AGREEMENT
 


 
dated as of
 


 
September 20, 2010
 


 
by and between
 


 
CANON INVESTMENT HOLDINGS LIMITED
 


 
and
 


 
ALTAIR NANOTECHNOLOGIES, INC.
 
 
 
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS
 
 

     PAGE
 
ARTICLE 1  
 
DEFINITIONS        
Section 1.01.
Definitions
2
Section 1.02.
Other Definitional and Interpretative Provisions
9
     
 
ARTICLE 2  
 
SUBSCRIPTION OF SHARES        
Section 2.01.
Subscription of Shares
10
Section 2.02.
Closing
10
Section 2.03.
Determination of Purchased Securities
11
Section 2.04.
Use of Proceeds
11
     
 
ARTICLE 3  
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY        
Section 3.01.
Corporate Existence and Power
12
Section 3.02.
Corporate Authorization
12
Section 3.03.
Governmental Authorization
13
Section 3.04.
Noncontravention
14
Section 3.05.
Capitalization
14
Section 3.06.
Subsidiaries
15
Section 3.07.
Offering Valid
16
Section 3.08.
SEC Filings and the Sarbanes-Oxley Act
17
Section 3.09.
Financial Statements; Internal Controls
19
Section 3.10.
Absence of Certain Changes
20
Section 3.11.
No Undisclosed Material Liabilities
20
Section 3.12.
Material Contracts
20
Section 3.13.
Government Contracts
22
Section 3.14.
Litigation
26
Section 3.15.
Compliance with Laws and Governmental Authorizations
26
Section 3.16.
Taxes
27
Section 3.17.
Properties
29
Section 3.18.
Intellectual Property
29
Section 3.19.
Insurance Coverage
32
Section 3.20.
Inventories
32
Section 3.21.
Receivables
33
Section 3.22.
Labor Matters
33
Section 3.23.
Employee Benefit Plans
33
Section 3.24.
Employees
36

 
 
 
i

--------------------------------------------------------------------------------

 
 
 
Section 3.25.
Environmental Matters
36
Section 3.26.
Products
37
Section 3.27.
Finders’ Fees
38
Section 3.28.
Selling Documents
38
Section 3.29.
Antitakeover Matters; Company Rights Plan
38
Section 3.30.
Company Proxy Statement
39
Section 3.31.
Listing
39
Section 3.32.
Questionable Payments
40
Section 3.33.
Transactions with Affiliates
40
Section 3.34.
Insolvency
40
Section 3.35.
Investment Company
41
Section 3.36.
Suspension of ATM Agreement
41
Section 3.37.
Governmental Restrictions on Export of the Company’s Products, Services or
Technology
41
Section 3.38.
Representations
41
     
 
ARTICLE 4  
 
REPRESENTATIONS AND WARRANTIES OF BUYER        
Section 4.01.
Corporate Existence and Power
41
Section 4.02.
Corporate Authorization
42
Section 4.03.
Governmental Authorization
42
Section 4.04.
Noncontravention
42
Section 4.05.
Financing
42
Section 4.06.
Information to be Provided
42
Section 4.07.
Questionable Payments
43
Section 4.08.
Absence of Certain Events
43
Section 4.09.
Purchase for Investment
43
Section 4.10.
Litigation
44
Section 4.11.
Finders’ Fees
44
     
 
ARTICLE 5  
 
COVENANTS OF THE PARTIES        
Section 5.01.
Conduct of the Company
44
Section 5.02.
Company Shareholder Meeting; Proxy Statement
47
Section 5.03.
No Solicitation; Other Offers
49
Section 5.04.
Access to Information
52
Section 5.05.
Notices of Certain Matters
52
Section 5.06.
Reasonable Best Efforts to Complete
53
Section 5.07.
Antitakeover Laws
54
Section 5.08.
Confidentiality
54
Section 5.09.
Public Announcements
54
Section 5.10.
Regulatory Matters
55
Section 5.11.
Securities Law Matters
56
Section 5.12.
Indemnification of Directors
57
Section 5.13.
D&O Insurance
57

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
Section 5.14.
Independent Approval of Related Party Transactions
57
Section 5.15.
Restructuring Efforts
57
Section 5.16.
Consolidation
58
Section 5.17.
Employee Arrangements
58
Section 5.18.
Standstill
58
Section 5.19.
Governmental Approvals for Fund Transfer
58
     
 
ARTICLE 6  
 
CONDITIONS TO CLOSING        
Section 6.01.
Conditions to Obligations of Buyer and the Company
59
Section 6.02.
Conditions to Obligation of Buyer
60
Section 6.03.
Conditions to Obligation of the Company
63
     
 
ARTICLE 7  
 
TERMINATION        
Section 7.01.
Grounds for Termination
63
Section 7.02.
Effect of Termination
65
     
 
ARTICLE 8  
 
MISCELLANEOUS        
Section 8.01.
Notices
66
Section 8.02.
Amendments and Waivers
67
Section 8.03.
Disclosure Schedule and Company SEC Document References
67
Section 8.04.
Expenses
68
Section 8.05.
Successors and Assigns
69
Section 8.06.
Governing Law
70
Section 8.07.
Jurisdiction
70
Section 8.08.
WAIVER OF JURY TRIAL
70
Section 8.09.
Non-Survival of Representations and Warranties; Indemnification
70
Section 8.10.
Counterparts; Delivery; Effectiveness; Third Party Beneficiaries
70
Section 8.11.
Entire Agreement
71
Section 8.12.
Severability
71
Section 8.13.
Specific Performance
71

 
Company Disclosure Schedule

 
iii

--------------------------------------------------------------------------------

 
SHARE SUBSCRIPTION AGREEMENT
 
THIS SHARE SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of
September           , 2010, by and between Canon Investment Holdings Limited, a
company organized under the laws of Hong Kong (the “Buyer”), and Altair
Nanotechnologies Inc., a company organized under the laws of Canada (the
“Company”).
 
W I T N E S S E T H:
 
WHEREAS, the parties contemplate a transaction pursuant to which, upon the terms
and subject to the conditions set forth in this Agreement, the Company will
issue and sell to Buyer, and Buyer will subscribe for, certain newly-issued
common shares, without par value, of the Company (the “Common Stock”), and
immediately following such issuance and subscription, Buyer will be the
beneficial owner of 51.0% of the outstanding shares of Common Stock on a Fully
Diluted Basis (as defined below);


WHEREAS, the Board of Directors of the Company (the “Company Board”) has (i)
determined that it is in the best interests of the Company and its shareholders
to enter into this Agreement and the other Transaction Documents (as defined
below) and (ii) approved the execution and delivery of this Agreement and the
other Transaction Documents and, subject to required shareholder approval and
the satisfaction of other conditions to Closing described herein, the
consummation of the transactions contemplated hereby and thereby upon the terms
and conditions contained herein and therein;


WHEREAS, as an inducement to Buyer entering into this Agreement and incurring
the obligations set forth herein, concurrently with the execution and delivery
of this Agreement, (i) Al Yousuf LLC, a company organized under the laws of
United Arab Emirates (“Al Yousuf LLC”), is entering into a Voting Agreement
relating to the shares of Common Stock owned by it (the “Al Yousuf Voting
Agreement”), (ii) Al Yousuf LLC and the Company are entering into a Waiver and
Rights Agreement (together with the Al Yousuf Voting Agreement, the “Al Yousuf
Agreements”), and (iii) the directors and officers of the Company are each
entering into a Voting Agreement relating to the shares of Common Stock owned by
him/ her (collectively, the “Voting Agreements”);


NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and accepted, and intending to be legally bound hereby,
Buyer and the Company hereby agree as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 1
Definitions
 
Section 1.01 .  Definitions.  (a) The following terms, as used herein, have the
following meanings:
 
“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
“Acquisition Proposal” means, other than the transactions contemplated by this
Agreement, any offer, proposal or inquiry relating to, or any Third Party
indication of interest in, (i) any acquisition or purchase, direct or indirect,
of 15% or more of the consolidated assets of the Company and its Subsidiaries or
15% or more of any class of equity or voting securities of the Company or any of
its Subsidiaries whose assets, individually or in the aggregate, constitute 15%
or more of the consolidated assets of the Company, (ii) any tender offer
(including a self-tender offer) or exchange offer that, if consummated, would
result in such Third Party’s beneficially owning 15% or more of any class of
equity or voting securities of the Company or any of its Subsidiaries whose
assets, individually or in the aggregate, constitute 15% or more of the
consolidated assets of the Company, (iii) a merger, consolidation, share
exchange, business combination, sale of substantially all the assets,
reorganization, recapitalization, liquidation, dissolution or other similar
transaction involving the Company or any of its Subsidiaries whose assets,
individually or in the aggregate, constitute 15% or more of the consolidated
assets of the Company or (iv) any other transaction or series of transactions
for financing or investment in the Company that could reasonably be expected to
impede, interfere with, prevent or materially delay the transactions
contemplated hereby or that could reasonably be expected to dilute materially
the benefits to Buyer of the transactions contemplated hereby; provided,
however, Acquisition Proposal shall not include the completion of Consolidation
of the outstanding shares of Common Stock of the Company in accordance with
Section 5.16 of this Agreement.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such
Person.  For purposes of the immediately preceding sentence, the term “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
 
“Applicable Law” means, with respect to any Person, any U.S. federal, state or
local, or any non-U.S. law (statutory, common or otherwise), constitution,
treaty, convention, ordinance, code, rule, regulation, order, injunction,
judgment, decree, ruling or other similar requirement enacted, adopted,
promulgated or applied by a Governmental Authority that is binding upon or
applicable to such Person, as amended unless expressly specified otherwise.
 
 
2

--------------------------------------------------------------------------------

 
 
“ATM Agreement” means At-Market Issuance Sales Agreement dated June 9, 2010 by
and between the Company and Thomas Weisel Partners LLC.
 
“Balance Sheet” means the unaudited consolidated balance sheet of the Company
and its Subsidiaries as of June 30, 2010.
 
“Balance Sheet Date” means June 30, 2010.
 
“Business” means the business of the Company and its Subsidiaries, other than
the Specified Business, as currently conducted or proposed to be conducted after
the Closing.
 
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in the State of Nevada, the State of New York, Hong Kong, or
the PRC are authorized or required by Applicable Law to close.
 
“Closing Date” means the date of the Closing.
 
“Common Stock Issuance” means the issuance and sale of Common Stock by the
Company to Buyer or its designee pursuant to the terms of this Agreement.
 
“Company Disclosure Schedule” means the disclosure schedule with respect to this
Agreement, dated as of the date hereof, that has been delivered by the Company
to Buyer simultaneously with the execution hereof.
 
“Company Rights Agreement” means the amended and restated shareholder rights
plan agreement dated October 15, 1999 (as amended on October 5, 2008), by and
between the Company and Equity Transfer Services, Inc.
 
 “Confidentiality Agreement” means the International Mutual Nondisclosure
Agreement dated as of June 16, 2010 by and between Altairnano, Inc. (a
Subsidiary of the Company), and Zhuhai Yintong Energy Co. Ltd. (an Affiliate of
Buyer).
 
“Consolidation” means the proposed consolidation of the Company’s Common Stock
approved by the shareholders of the Company on May 24, 2010.
 
“Environmental Laws” means any Applicable Law or any agreement with any
Governmental Authority or other third party, relating to the environment, the
effect of the environment on human health and safety, or to pollutants,
contaminants, wastes or chemicals or any toxic, radioactive, ignitable,
corrosive, reactive or otherwise hazardous substances, wastes or materials.
 
 
3

--------------------------------------------------------------------------------

 
 
“Environmental Permits” means all permits, licenses, franchises, certificates,
approvals and other similar authorizations of Governmental Authorities relating
to or required by Environmental Laws and affecting, or relating in any way to,
the business of the Company or any of its Subsidiaries as currently conducted.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” of any entity means any other entity which, together with such
entity, would be treated as a single employer under Section 414 of the Code.
 
“Exon-Florio” means the Exon-Florio Statute, Sec. 721 of Title VII of the
Defense Production Act of 1950, as amended (50 U.S.C. App. 2170).
 
“Fully Diluted Basis” means, with respect to any class of Company Securities,
all outstanding shares of such class and all shares issuable in respect of
securities convertible into or exchangeable for shares of such class, all share
appreciation rights, options, warrants and other rights to purchase or subscribe
for such Company Securities or securities convertible into or exchangeable for
such Company Securities.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Authority” means, with respect to any Person,  any transnational,
U.S. or non-U.S., domestic or foreign, federal, state or local governmental,
regulatory, judicial or administrative authority, department, court, agency or
official, including any political subdivision thereof, with jurisdiction over
such Person or the activity in question.
 
“Governmental Authorizations” means, with respect to any Person, all licenses,
permits (including construction permits), certificates, waivers, consents,
franchises, exemptions, variances, expirations and terminations of any waiting
period requirements and other authorizations and approvals issued to such Person
by or obtained by such Person from any Governmental Authority, or of which such
Person has the benefit under any Applicable Law.
 
“HSR Act” means the U.S. Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
 
“Hazardous Substances” means any pollutant, contaminant, waste or chemical or
any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substance, waste or material, or any substance, waste or material having any
constituent elements displaying any of the foregoing characteristics, including
petroleum, its derivatives, by-products and other hydrocarbons, and any
substance, waste or material regulated under any Environmental Law.
 
 
4

--------------------------------------------------------------------------------

 
 
“Intellectual Property Rights” means (i) trademarks, service marks, brand names,
certification marks, trade dress, domain names, logos, corporate names and other
indications of origin (in each case whether or not registered), the goodwill
associated with the foregoing and registrations in any jurisdiction of, and
applications in any jurisdiction to register, the foregoing, including any
extension, modification or renewal of any such registration or application, (ii)
inventions and discoveries, whether patentable or not, in any jurisdiction,
patents, applications for patents (including divisions, continuations,
continuations in part and renewal applications), and any renewals, extensions or
reissues thereof, in any jurisdiction, and improvements to the inventions
disclosed in each such patent or patent application or otherwise described in
this clause (ii), in any jurisdiction, (iii) trade secrets and, whether or not
confidential, know-how (including manufacturing and production processes and
techniques and research and development information) and business information
(including pricing and cost information, business and marketing plans and
customer and supplier lists), (iv) writings and other works (including
Software), whether copyrightable or not, in any jurisdiction, and any and all
copyrights, whether or not registered, and registrations or applications for
registration of copyrights in any jurisdiction, and any derivative works,
renewals, extensions, reversions or restorations thereof, (v) moral rights,
database rights, design rights, industrial property rights, rights of publicity
and privacy rights, (vi) any other intellectual property or similar proprietary
rights and (vii) all rights to sue or recover and retain damages, costs or
attorneys’ fees for past, present or future infringement or misappropriation of
any of the foregoing.
 
“Investor Rights Agreement” means the Investor Rights Agreement dated as of the
date hereof by and between the Company and the Buyer.
 
“IT Assets” means computers, Software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines and all other
information technology equipment, and all associated documentation, owned,
licensed or leased by the Company or any of its Subsidiaries (other than the
Specified Assets).
 
“knowledge of the Company” or “Company’s knowledge” means, with respect to any
matter in question, the knowledge of any of the persons identified in Schedule 1
after reasonable inquiry.
 
 “Licensed Intellectual Property Rights” means all Intellectual Property Rights
(other than the Intellectual Property Rights included in the Specified Assets)
owned by a third party and licensed or sublicensed to either the Company or any
Subsidiary or for which the Company or any of its Subsidiaries has obtained a
covenant not to be sued.
 
 
5

--------------------------------------------------------------------------------

 
 
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance, right of first refusal, preemptive
right, community property right or other similar adverse claim of any kind in
respect of such property or asset.  For purposes of this Agreement, a Person
shall be deemed to own subject to a Lien, any property or asset that it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset.
 
“Material Adverse Effect” means any change, event, effect, occurrence,
development, condition, state of facts or circumstances that has or would have a
material adverse effect on the business operations, properties, condition
(financial or otherwise), result of operations or prospects of the Company and
its Subsidiaries, taken as a whole, or on the ability of the Company to perform
its obligations under this Agreement or the other Transaction Documents or to
consummate the transactions contemplated hereby and thereby; provided that none
of the following shall be deemed to constitute a Material Adverse Effect: any
adverse change, event, effect, occurrence, development, condition, state of
facts or circumstances to the extent arising from (1) changes in general
business or economic conditions occurring after the date hereof that do not have
a disproportionate adverse effect on the Company and its Subsidiaries compared
to others in the same industry, (2) disruptions in the financial, banking or
securities markets after the date hereof that do not have a disproportionate
adverse effect on the Company and its Subsidiaries compared to others in the
same industry, (3) the execution, announcement or performance of this Agreement,
including any shareholder derivative actions relating thereto, (4) changes in
the trading prices of the Common Stock, or (5) the taking of such actions
required by the closing condition set forth in Section 6.01(f)(i) or in Section
6.01(f)(ii) but only to the extent the taking of such actions will not result in
the exclusion or disposal of any products, technology or related services that
are necessary or required for the Business of the Company.  For the avoidance of
doubt, “Material Adverse Effect” shall include inaccuracies or breaches with
respect to representations and warranties herein relating Company’s technology
(including Intellectual Property Rights) which inaccuracies or breaches would be
material to the Company and its Subsidiaries taken as a whole.
 
“Military Contracts” means the Current Military Contracts and the other
contracts identified on Schedule 3.13(c).
 
“NASDAQ” means The Nasdaq Stock Market.
 
“Offtake Agreement” means the Conditional Supply and Technology Licensing
Agreement dated as of the date hereof by and among the Company, Altairnano, Inc.
(a Subsidiary of the Company) and Zhuhai Yintong Energy Co. Ltd. (a subsidiary
of Buyer).
 
 
6

--------------------------------------------------------------------------------

 
 
“Owned Intellectual Property Rights” means all Intellectual Property Rights
(other than the Intellectual Property Rights included in the Specified Assets)
owned or exclusively licensed by either the Company or any Subsidiary.
 
“Permitted Liens” means (i) Liens disclosed on the Balance Sheet; (ii) Liens for
taxes not yet due or being contested in good faith (and for which adequate
accruals or reserves have been established on the Balance Sheet); or (iii) Liens
that, in the aggregate, do not materially impair the value or interfere with the
continued use and operation of the assets to which they relate.
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.
 
“PRC” means the People’s Republic of China and all political subdivisions
thereof, and for the purposes of this Agreement, excludes Hong Kong, Taiwan and
Macau.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, migrating, or
other release at, in, on, under, to, from, through, into or onto the
environment, including the abandonment or discard of barrels, containers, tanks
or other receptacles containing any Hazardous Substances.
 
“Sarbanes-Oxley Act” means the U.S. Sarbanes-Oxley Act of 2002.
 
“SEC” means the U.S. Securities and Exchange Commission or any successor
thereto.
 
“Software” means all computer software, including assemblers, applets,
compilers, source code, object code, binary libraries, development tools, design
tools, user interfaces and data, in any form or format, however fixed, and all
documentation related thereto.
 
“Specified Assets” means any “defense articles” (including “technical data”) as
those terms are defined under sections 120.6 and 120.10, respectively of ITAR,
that relate exclusively to the Military Contracts but do not otherwise relate to
the business of the Company and its Subsidiaries as currently conducted or
proposed to be conducted after the Closing.
 
“Specified Business” means the business of the Company and its Subsidiaries that
relates exclusively to the Military Contracts, but does not otherwise relate to
the business of the Company and its Subsidiaries as currently conducted or
proposed to be conducted after the Closing.
 
“Stock Options” means any options to purchase shares of Common Stock outstanding
as of or at any time following the date hereof under any of the Stock Plans.
 
 
7

--------------------------------------------------------------------------------

 
 
“Stock Plans” means the Company’s 1996 Stock Option Plan, 1998 Stock Option
Plan, the 2005 Stock Incentive Plan, and any other compensatory option plans
assumed by the Company pursuant to a merger, acquisition or other similar
transaction pursuant to which there are outstanding awards as of the date
hereof.
 
“Subsidiary” means any entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are directly or indirectly owned by
the Company, and includes Altairnano, Inc., Altair US Holdings, Inc. and Mineral
Recovery Systems, Inc.
 
 “Third Party” means any Person or “group” as defined in Section 13(d) of the
1934 Act, other than Buyer or any of its Affiliates or representatives.
 
“Transaction Documents” means this Agreement, the Investor Rights Agreement, the
Al Yousuf Agreements, the Voting Agreements, the Offtake Agreement, and the
Rights Agreement Amendment.
 
(b) Each of the following terms is defined in the Section set forth opposite
such term:
 
Term
Section
2009 Company 10-K
3.06(a)
Adverse Recommendation Change
5.03(a)
Agreement
Preamble
Al Yousuf LLC
Recitals
Al Yousuf Voting Agreement
Recitals
Al Yousuf Agreements
Recitals
Bid
3.13(j)
BIS
5.10(b)
Budget
2.04
Buyer
Preamble
CFIUS
3.03
Closing
2.02
Common Stock
Recitals
Company
Preamble
Company Board
Recitals
Company Board Recommendation
3.02(b)
Company SEC Documents
3.08(a)
Company Securities
3.05(b)
Company Shareholder Approval
3.02(a)
Company Shareholder Meeting
5.02(a)
Company Software
3.18(i)
Current Military Contracts
3.13(d)
DDTC
3.03
EAR
3.37
EAR Embargoed Countries
6.02(m)

 
 
 
8

--------------------------------------------------------------------------------

 
 
 

Term Section
Early Termination Fee
8.04(b)
Employee Plans
3.23(a)
End Date
7.01(b)
Exon-Florio Filing
5.10(a)
Government Contract
3.13(j)
Independent Committee
5.14
IP License Agreements
3.18(a)
ITAR
3.03
Material Contract
3.12(b)
Multiemployer Plan
3.23(b)
New Board
2.04
OSC
3.08(a)
Per Share Price
2.01
Proxy Statement
3.30(a)
Purchase Price
2.01
Purchased Securities
2.01
Registered IP
3.18(a)
Representatives
5.03(a)
Rights Agreement Amendment
3.29(b)
Shareholder Derivative Actions
6.02(n)
Solvent
3.34(a)
Subsidiary Securities
3.06(b)
Superior Proposal
5.03(e)
Tax
3.16(k)
Tax Return
3.16(k)
Tax Sharing Agreements
3.16(k)
Taxing Authority
3.16(k)
Termination Fee
8.04(b)
U.K. Government
3.13(j)
U.S. Government
3.13(j)
WARN Act
3.23(k)
Voting Agreements
Recitals



 
Section 1.02.  Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement unless otherwise specified. The captions herein are
included for convenience of reference only and shall be ignored in the
construction or interpretation hereof.  References to Articles, Sections,
Exhibits and Schedules are to Articles, Sections, Exhibits and Schedules of this
Agreement unless otherwise specified.  All Exhibits and Schedules annexed hereto
or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein.  Any capitalized terms used in any
Exhibit or Schedule but not otherwise defined therein, shall have the meaning as
defined in this Agreement.  Any singular term in this Agreement shall be deemed
to include the plural, and any plural term the singular.  Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”, whether or not they are
in fact followed by those words or words of like import.  “Writing”, “written”
and comparable terms refer to printing, typing and other means of reproducing
words (including electronic media) in a visible form.  References to any
agreement or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof;
provided that with respect to any agreement or contract listed on any schedules
hereto, all such amendments, modifications or supplements must also be listed in
the appropriate schedule.  References to any Person include the successors and
permitted assigns of that Person.  References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.  References to “law”, “laws” or to a particular statute or law
shall be deemed also to include any and all rules and regulations promulgated
thereunder.  References to “$” and “dollars” are to the currency of the United
States.
 
 
 
9

--------------------------------------------------------------------------------

 
ARTICLE 2
Subscription of Shares
 
Section 2.01.  Subscription of Shares.  Upon the terms and subject to the
conditions of this Agreement, the Company agrees to issue and sell to Buyer, and
Buyer agrees to subscribe for, such number of shares of Common Stock as
determined pursuant to Section 2.03 (all such shares purchased by Buyer or its
permitted assignee hereto, collectively, the “Purchased Securities”), at the
Closing, for a purchase price $0.3882 per share of Common Stock in cash (the
“Per Share Price”) (the aggregate purchase price payable shall be referred to as
the “Purchase Price”).  If the Consolidation shall take place following the date
hereof and prior to the Closing, the number of Purchased Securities and the Per
Share Price shall be appropriately adjusted; provided that, for the avoidance of
doubt, the parties agree that the Purchased Securities shall constitute 51.0% of
the outstanding shares of Common Stock on a Fully Diluted Basis immediately
after the Closing, and the aggregate Purchase Price for the Purchased Securities
shall remain the same. The Purchase Price shall be paid in cash as provided in
Section 2.02.
 
Section 2.02.  Closing.  The closing (the “Closing”) of the sale and purchase of
the Purchased Securities hereunder shall take place at the offices of Davis Polk
& Wardwell LLP, 450 Lexington Avenue, New York, New York, as soon as possible,
but in no event later than five Business Days, after satisfaction or waiver of
the conditions set forth in Article 6 (other than those conditions that by their
terms are to be satisfied at the Closing, but subject to the satisfaction or
waiver thereof), or at such other time or place as Buyer and the Company may
agree.  At the Closing:
 
 
10

--------------------------------------------------------------------------------

 
 
 
(a) Buyer shall:
 
(i) pay the Purchase Price, in immediately available funds by wire transfer to
the account of the Company (such account details shall be separately provided by
the Company to the Buyer at least five (5) Business Days prior to the Closing);
 
(ii) execute and deliver each of the Transaction Documents to which it is a
party that has not been executed and delivered by it prior to the Closing;
 
(b) the Company shall:
 
(i) deliver, or cause to be delivered, to Buyer, a share certificate
representing the Purchased Securities duly issued and in form sufficient to vest
title fully in Buyer, free and clear of any Liens (other than restrictions on
transfer imposed by Federal and state securities laws or Liens imposed or
permitted to exist by Buyer) and with such legends as are contemplated by this
Agreement;
 
(ii)  execute and deliver each of the Transaction Documents to which it is a
party that has not been executed and delivered by it prior to the Closing.
 
Section 2.03.  Determination of Purchased Securities.  The parties hereto agree
that “Purchased Securities” shall be such number of shares of Common Stock that
will constitute 51.0% of the outstanding shares of Common Stock on a
Fully-Diluted Basis immediately following the Closing.  Within one (1) Business
Day following the satisfaction or waiver (if applicable) of the conditions in
Article 6 (other than those conditions that by their terms are to be satisfied
at the Closing), the Company shall deliver a statement to Buyer stating the
number of Purchased Securities to be issued by the Company at the Closing,
accompanied by all information (including type and number of Company Securities
outstanding) necessary for the Buyer to confirm that the number of Purchased
Securities so stated will constitute 51.0% of the outstanding shares of Common
Stock on a Fully Diluted Basis immediately following the Closing.
 
Section 2.04.  Use of Proceeds.  The parties recognize that the Company is at a
critical junction of its corporate development and believe that the transactions
contemplated hereby would be transformative for the Company and be mutually
beneficial to both parties.  The Company is in need of a significant capital
infusion, and estimates that its current cash and short-term investments balance
combined with anticipated customer orders is sufficient to support its
operations for a few months only.  Buyer believes that there exists major
opportunities to re-position the Company to achieve a leading position in
nano-lithium titanate battery cells and related industry through a significant
reduction in its cost structure.  Buyer believes the most effective way to
achieve these cost reductions would be for the Company to build a lithium
titanate (LTO) materials production facility in China.  Buyer believes that the
facility would significantly lower the Company’s current cost structure through
reduced labor costs, improved raw material procurement and transport, proximity
to market and increased economies of scale.  Based on its existing contracts for
the production of batteries, for which Buyer has obtained required PRC
governmental approvals, Buyer estimates having requirements for up to 5,000 tons
of LTO materials per year.  The proceeds received by the Company from the
transactions contemplated hereby will be used, in part, to construct a LTO
materials production facility in China that is expected to have an initial
annual production capacity of up to 2,000 to 3,000 tons of LTO materials, and
the remainder will be used to fund the Company’s working capital needs and
ongoing operations in the United States.  Management will prepare and submit for
approval to the newly constituted Company Board (the “New Board”) promptly
following the Closing a capital and operating budget (the “Budget”) before the
first meeting of the New Board.  The proceeds from the sale of Common Stock to
Buyer shall not be used by the Company until the Budget is approved by the New
Board, except for fees and expenses incurred specifically for completion of the
transaction which are owed.
 
11

--------------------------------------------------------------------------------

 
 
 
ARTICLE 3
Representations and Warranties of the Company
 
Subject to Section 8.03, except (i) as set forth in the Company Disclosure
Schedule or (ii) as disclosed in the Company SEC Documents filed after December
31, 2009 and prior to the date of this Agreement (as such reports have been
amended prior to the date of this Agreement and including any Exhibits attached
to or incorporated by reference into such reports regardless of the original
filing date), the Company represents and warrants to Buyer as of the date hereof
and as of the Closing Date that:
 
Section 3.01.  Corporate Existence and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all corporate powers, governmental
licenses, authorizations, permits, consents and approvals required to carry on
its business as currently conducted, except where the failure to have such
governmental licenses, authorizations, permits, consents and approvals would
not, individually or in the aggregate, have a Material Adverse Effect. The
Company is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction where such qualification is necessary, except
where the failure to be in good standing would not, individually or in the
aggregate, have a Material Adverse Effect. Complete and correct copies of the
articles and bylaws of the Company as currently in effect have been filed with
the SEC or made available to Buyer prior to the date hereof. The Company is not
in violation of its articles or bylaws.
 
Section 3.02.  Corporate Authorization.  (a) The execution, delivery and
performance by the Company of this Agreement and the other Transaction Documents
and the consummation by the Company of the transactions contemplated hereby and
thereby are within the Company’s corporate powers and, except for the required
approval by the Company’s shareholders for the Common Stock Issuance, have been
duly authorized by all necessary corporate actions on the part of the
Company.  The only vote of the holders of any class or series of the Company’s
share capital necessary to approve the transactions contemplated by this
Agreement is the approval for the Common Stock Issuance by a majority of the
total votes cast by holders of Common Stock on such proposal at a meeting at
which a quorum is present (the “Company Shareholder Approval”).  Each of this
Agreement and the other Transaction Documents has been, or will be at the
Closing, duly executed and delivered by the Company and, assuming the due
authorization, execution and delivery by Buyer, each of this Agreement and the
other Transaction Documents constitutes or will constitute at the Closing,
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms (subject to applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws affecting creditors’ rights generally and general principles of
equity).
 
 
12

--------------------------------------------------------------------------------

 
 
(b) At a meeting duly called and held, the Company Board has (i) determined that
this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby are in the best interests of the Company’s
shareholders, (ii) approved and adopted this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby, and (iii)
resolved, subject to Section 5.03(b), to recommend approval of the Common Stock
Issuance by its shareholders (such recommendation, the “Company Board
Recommendation”).
 
Section 3.03.  Governmental Authorization.  The execution, delivery and
performance by the Company of this Agreement and the other Transaction Documents
and the consummation of the transactions contemplated hereby and thereby require
no action by or in respect of, or filing by the Company with, any Governmental
Authority other than (a) filings that have been made pursuant to applicable
state securities laws and post-sale filings pursuant to applicable state and
federal securities laws which the Company undertakes to file within the
applicable time periods, (b) a Notification Form Listing Additional Shares to be
filed with the NASDAQ Capital Market, (c) Current Report on Form 8-K describing
the Transaction Documents, the results of any shareholder vote, and  the Closing
of the transactions contemplated hereby and related matters, (d) report of
private placement under Part 6 of National Instrument 45-106 Prospectus and
Registration Exemptions to be filed with the Ontario Securities Commission, (e)
the filing of a preliminary and definitive proxy statements with the SEC, (f)
submission of a notification to the Committee on Foreign Investment in the
United States (“CFIUS”) pursuant to Exon-Florio, (g) notification to the
Directorate of Defense Trade Control (“DDTC”), U.S. Department of State of a
material change in the Company's Statement of Registration resulting from the
Company’s and its Subsidiaries’ cessation of manufacturing and exporting
“defense articles” and providing “defense services” as those terms are defined
under sections 120.6 and 120.9, respectively, of the International Traffic In
Arms Regulations (22 C.F.R. parts 120-130) (“ITAR”), pursuant to the
requirements of ITAR section 122.4(a)(2), and a request that DDTC invalidate the
Company's registration code, (h) compliance with any applicable requirements of
the HSR Act, and (i) such other actions or filings the absence of which would
not reasonably be expected to prevent, hinder or materially delay the Company
from consummating the transactions contemplated hereby or have a Material
Adverse Effect.
 
 
 
13

--------------------------------------------------------------------------------

 
Section 3.04.  Noncontravention.  The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents and the
consummation by the Company of the transactions contemplated hereby and thereby
do not and will not (i) violate the articles or bylaws or similar organizational
documents of the Company or of any Subsidiaries, (ii) assuming compliance with
the matters referred to in Section 3.03, violate any Applicable Law with respect
to the Company, (iii) require any consent or other action by any Person under,
constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of the Company or any of
its Subsidiaries or to a loss of any benefit to which the Company or any of its
Subsidiaries is entitled under any provision of any agreement or other
instrument binding upon the Company or any of its Subsidiaries or any
Governmental Authorization affecting, or relating in any way to, the assets or
business of the Company or any of its Subsidiaries or (iv) result in the
creation or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.
 
Section 3.05. Capitalization.   (a) The authorized share capital of the Company
consists of an unlimited number of shares of Common Stock.  As of the date
hereof, there are issued and outstanding (i) 108,062,315 shares of Common Stock
(which includes 843,984 shares of restricted stock), (ii) Stock Options to
purchase 5,889,280 shares of Common Stock, (iii) warrants to purchase 7,028,440
shares of Common Stock, and there are 1,718,252 shares of Common Stock reserved
under the Stock Plans and still available for issuance (as shares underlying
Stock Options and Restricted Stock).  All outstanding shares of capital stock of
the Company have been validly issued, fully paid, nonassessable and free of any
preemptive or similar rights.  Schedule 3.05 contains a complete and correct
list of each outstanding Stock Option to purchase shares of Common Stock and
each outstanding warrant to purchase shares of Common Stock, including the
holder, the date of grant, exercise price, vesting schedule and number of shares
of Common Stock subject thereto.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(b) There are no outstanding bonds, debentures, notes or other indebtedness of
the Company having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which shareholders of the
Company may vote.  Except as set forth in this Section 3.05, and for changes
since the date hereof resulting from the exercise of Stock Options or warrants
outstanding on the date hereof, there are no issued, reserved for issuance or
outstanding (i) shares of capital stock or voting securities of the Company,
(ii) securities of the Company convertible into or exchangeable for shares of
capital stock or voting securities of the Company, (iii) warrants, calls,
options, or other rights, commitments or agreements to acquire from the Company,
or other obligation of the Company to issue, any capital stock, voting
securities or securities convertible into or exchangeable for capital stock or
voting securities of the Company (other than pursuant to the Company Rights
Agreement) or (iv) restricted shares, stock appreciation rights, performance
units, contingent value rights, “phantom” stock or similar securities or rights
that are derivative of, or provide economic benefits based, directly or
indirectly, on the value or price of, any capital stock of or voting securities
of the Company (the items in clauses (i) through (iv) being referred to
collectively as the “Company Securities”).  There are no outstanding obligations
of the Company or any of its Subsidiaries to repurchase, redeem or otherwise
acquire any Company Securities.  None of (i) the shares of capital stock of the
Company or (ii) the Company Securities are owned by any Subsidiary of the
Company.
 
(c) Neither the Company nor any of its Subsidiaries is a party to any agreement
relating to the voting of, requiring registration of, or granting any preemptive
rights, anti-dilutive rights or rights of first refusal or first offer or other
similar rights with respect to any Company Securities.
 
(d) The Purchased Securities (i) will be duly authorized, validly issued, fully
paid, nonassessable and free of preemptive or similar rights and (ii) when
delivered to Buyer or its designee at Closing, will transfer to it valid title,
free and clear of all Liens (other than restrictions on transfer imposed by
Federal and state securities laws and Liens created or permitted to exist by
Buyer).  Immediately following the Closing, the Purchased Securities shall
constitute 51.0% of the outstanding shares of Common Stock of the Company on a
Fully-Diluted Basis.
 
Section 3.06. Subsidiaries.  (a) All Subsidiaries of the Company and their
respective jurisdictions of organization are identified in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2009 (the “2009 Company
10-K”); provided, however, Alsher Titania LLC is no longer a Subsidiary, and
Fine Gold Recovery Systems Inc. has been dissolved and is no longer a
Subsidiary. Each Subsidiary is duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
corporate powers and all governmental licenses, authorizations, permits,
consents and approvals required to carry on its business as currently conducted,
except where the failure to have such governmental licenses, authorizations,
permits, consents and approvals would not, individually or in the aggregate,
have a Material Adverse Effect. Each Subsidiary is duly qualified to do business
as a foreign corporation and in good standing in each jurisdiction where such
qualification is necessary, except where the failure to be in good standing
would not, individually or in the aggregate, have a Material Adverse Effect.
Complete and correct copies of the articles and bylaws or similar organizational
documents of each of the Subsidiaries as currently in effect have been made
available to Buyer prior to the date hereof. None of the Subsidiaries are in
violation of their articles or bylaws or similar organizational documents.
 
 
15

--------------------------------------------------------------------------------

 
 
(b) All of the outstanding capital stock or other voting securities of or
ownership interests in, each Subsidiary of the Company (i) have been duly
authorized, validly issued and are fully paid and nonassessable and (ii) are
owned by the Company, directly or indirectly, free and clear of any Lien and
free of any other limitation or restriction (including any restriction on the
right to vote, sell or otherwise dispose of such capital stock or other voting
securities).  There are no issued, reserved for issuance or outstanding (i)
securities of the Company or any of its Subsidiaries convertible into or
exchangeable for shares of capital stock or voting securities of, or ownership
interests in, any Subsidiary of the Company, or (ii) warrants, call options or
other rights, commitments or agreements to acquire from the Company or any of
its Subsidiaries, or other obligation of the Company or any of its Subsidiaries
to issue, any capital stock, voting securities of, or ownership interests in, or
any securities convertible into or exchangeable for capital stock or voting
securities of, or ownership interests in, any Subsidiary, or (iii) restricted
shares, stock appreciation rights, performance units, contingent value rights,
“phantom” stock or similar securities or rights that are derivative of, or
provide economic benefits based, directly or indirectly, on the value or price
of, any capital stock or other voting securities of, or ownership interests in,
any Subsidiary of the Company (the items in clause (i) through (iii), in
addition to all shares of capital stock or voting securities of the
Subsidiaries, being referred to collectively as the “Subsidiary Securities”).
There are no outstanding obligations of the Company or any Subsidiary to
repurchase, redeem or otherwise acquire any outstanding Subsidiary Securities.
 
(c) Neither the Company nor any Subsidiary directly or indirectly owns any
equity, ownership, profit, voting or similar interest in or any interest
convertible, exchangeable or exercisable for, any equity, profit, voting or
similar interest in, any Person, other than (i) a Subsidiary and (ii) such
publicly traded securities as identified on Schedule 3.06.
 
Section 3.07.  Offering Valid.  (a) Assuming the accuracy of the representations
and warranties of Buyer contained in Section 4.06, (i) the offer, issuance and
sale of the Purchased Securities will be exempt from the registration
requirements of the 1933 Act and will have been registered or qualified (or are
exempt from registration and qualification) under the registration, permit or
qualification requirements of all applicable state securities laws and (ii)
neither the Company, nor any of its Affiliates, nor any Person acting on its or
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause the issuance of the Purchased Securities to be integrated with prior
offerings by the Company for purposes of the 1933 Act.
 
 
16

--------------------------------------------------------------------------------

 
 
(b) The issue, sale and delivery of the Purchased Securities is exempt from the
requirements to file a prospectus or deliver an offering memorandum (as defined
in applicable Canadian securities legislation) under applicable Canadian
securities legislation relating to the sale of the Purchased Securities, or the
Company has received such orders, consents or approvals as may be required to
permit such sale without the requirement of filing a prospectus or delivering an
offering memorandum.
 
Section 3.08.  SEC Filings and the Sarbanes-Oxley Act.  (a) The Company has
filed with or furnished to the SEC and the Ontario Securities Commission (“OSC”)
and filed on SEDAR all reports, schedules, forms, statements, prospectuses,
registration statements and other documents required to be filed or furnished by
the Company since January 1, 2008 (collectively, together with any exhibits and
schedules thereto and other information incorporated therein, the “Company SEC
Documents”). No Subsidiary of the Company is required to file or furnish any
report, statement, schedule, form or other document with, or make any other
filing with, or furnish any other material to, the SEC or the OSC.
 
(b) As of its filing date (or, if amended or superseded by a filing prior to the
date hereof, on the date of such filing), each Company SEC Document complied,
and each such Company SEC Document filed subsequent to the date hereof and prior
to the Closing will comply, as to form in all material respects with the
applicable requirements of the 1933 Act, the 1934 Act, the Sarbanes-Oxley Act,
the Canada Business Corporations Act and applicable Canadian securities laws, as
the case may be.
 
(c) As of its filing date (or, if amended or superseded by a filing prior to the
date hereof, on the date of such filing), each Company SEC Document filed
pursuant to the 1934 Act and applicable Canadian securities laws did not, and
each such Company SEC Document filed subsequent to the date hereof and prior to
the Closing will not, contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
 
(d)  Each Company SEC Document that is a registration statement, as amended or
supplemented, if applicable, filed pursuant to the 1933 Act and applicable
Canadian securities laws, as of the date such registration statement or
amendment became effective, did not, and each such Company SEC Document filed
subsequent to the date hereof and prior to the Closing will not, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.
 
 
17

--------------------------------------------------------------------------------

 
 
(e) The Company has delivered, or otherwise made available through the SEC, to
Buyer copies of all comment letters received by the Company from the SEC since
January 1, 2007 relating to the Company SEC Documents, together with all written
responses of the Company thereto. To the knowledge of the Company, there are no
outstanding or unresolved comments in any such comment letters received by the
Company from the SEC.  To the knowledge of the Company, none of the Company SEC
Documents is the subject of any ongoing review by the SEC.
 
(f) The Company has established and maintains disclosure controls and procedures
(as defined in Rule 13a-15 under the 1934 Act).  Such disclosure controls and
procedures are designed to ensure that material information relating to the
Company, including its consolidated Subsidiaries, is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the 1934 Act are being prepared.  Such disclosure controls and
procedures are effective in timely alerting the Company’s principal executive
officer and principal financial officer to material information required to be
included in the Company’s periodic and current reports required under the 1934
Act.
 
(g) The Company and its Subsidiaries have established and maintained a system of
internal controls over financial reporting (as defined in Rule 13a-15 under the
1934 Act) sufficient to provide reasonable assurance regarding the reliability
of the Company’s financial reporting and the preparation of Company financial
statements for external purposes in accordance with GAAP.  The Company has
disclosed, based on its most recent evaluation of internal controls prior to the
date hereof, to the Company’s auditors and audit committee (i) any significant
deficiencies and material weaknesses in the design or operation of internal
controls which are reasonably likely to adversely affect the Company’s ability
to record, process, summarize and report financial information and (ii) any
fraud, whether or not material, that involves management or other employees who
have a significant role in internal controls. The Company has made available to
Buyer a summary of any such disclosure made by management to the Company’s
auditors and audit committee since January 1, 2007.
 
(h) There are no outstanding loans or other extensions of credit made by the
Company or any of its Subsidiaries to any executive officer (as defined in Rule
3b-7 under the 1934 Act) or director of the Company.  The Company has not, since
the enactment of the Sarbanes-Oxley Act, taken any action prohibited by Section
402 of the Sarbanes-Oxley Act.
 
(i) The Company has complied in all material respects with the applicable
listing and corporate governance rules and regulations of NASDAQ.
 
(j) Since January 1, 2009, each of the principal executive officer and principal
financial officer of the Company (or each former principal executive officer and
principal financial officer of the Company, as applicable) has made all
certifications required by Rule 13a-14 and 15d-14 under the 1934 Act and
Sections 302 and 906 of the Sarbanes-Oxley Act and any related rules and
regulations promulgated by the SEC and NASDAQ, and the statements contained in
any such certifications are complete and correct.
 
 
18

--------------------------------------------------------------------------------

 
 
(k) The Company has not had any securitization transactions or other off-balance
sheet arrangements (as defined in Item 303 of Regulation S-K of the SEC) that
existed or were effected by the Company or its Subsidiaries since January 1,
2007.
 
(l) Since June 30, 2010, there has been no transaction, or series of similar
transactions, agreements, arrangements or understandings, nor is there any
proposed transaction as of the date of this Agreement, or series of similar
transactions, agreements, arrangements or understandings, to which the Company
or any of its Subsidiaries was or is to be a party, that would be required to be
disclosed under Item 404 of Regulation S-K promulgated under the 1933 Act other
than as reported on a Form 8-K filed with the SEC and on SEDAR prior to the date
hereof.
 
Section 3.09.  Financial Statements; Internal Controls.
 
(a) The audited consolidated financial statements and unaudited consolidated
interim financial statements of the Company included or incorporated by
reference in the Company SEC Documents fairly present, in conformity with GAAP
applied on a consistent basis (except as may be indicated in the notes thereto),
the consolidated financial position of the Company and its consolidated
Subsidiaries as of the dates thereof and their consolidated results of
operations and cash flows for the periods then ended (subject to normal year-end
audit adjustments in the case of any unaudited interim financial statements).
 
(b) The Company’s system of internal controls over financial reporting is
reasonably sufficient in all material respects to provide reasonable assurance
(i) that transactions are recorded as necessary to permit preparation of
financial statements in conformity with GAAP, (ii) that receipts and
expenditures are executed in accordance with the authorization of management and
(iii) that any unauthorized use, acquisition or disposition of the Company’s
assets that would materially affect the Company’s financial statements would be
detected or prevented in a timely manner. There were no significant deficiencies
or material weaknesses identified in management’s assessment of internal
controls as of and for the year ended December 31, 2009 (and to the knowledge of
the Company, no such deficiency or weakness been identified since such date).
 
(c) Since January 1, 2009, neither the principal executive officer nor the
principal financial officer of the Company has knowledge of any fact,
circumstance or change that is reasonably likely to result in a “significant
deficiency” or a “material weakness” in the Company’s internal controls over
financial reporting.
 
 
19

--------------------------------------------------------------------------------

 
 
(d) The audit committee of the Company Board includes an Audit Committee
Financial Expert, as defined by Item 407(d)(5)(ii) of Regulation S-K.
 
(e) The Company has adopted a code of ethics, as defined by Item 406(b) of
Regulation S-K, for senior financial officers, applicable to its principal
financial officer, comptroller or principal accounting officer, or persons
performing similar functions. The Company has promptly disclosed any change in
or waiver of the Company’s code of ethics with respect to any such persons, as
required by Section 406(b) of the Sarbanes-Oxley Act. To the knowledge of the
Company, there have been no violations of provisions of the Company’s code of
ethics by any such persons.
 
Section 3.10.  Absence of Certain Changes.  (a) Since the Balance Sheet Date,
the business of the Company and its Subsidiaries has been conducted in the
ordinary course consistent with past practices and there has not been any event,
occurrence, development or state of circumstances or facts that has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
(b) From the Balance Sheet Date until the date hereof, there has not been any
action taken by the Company or any of its Subsidiaries that, if taken during the
period from the date of this Agreement through the Closing Date without Buyer’s
consent, would constitute a breach of Section 5.01.
 
Section 3.11.  No Undisclosed Material Liabilities.  There are no liabilities of
the Company or any Subsidiary, and there is no existing condition, situation or
set of circumstances which would reasonably be expected to result in any
liability, other than (i) liabilities disclosed or provided for in the Balance
Sheet or disclosed in the notes thereto, (ii) liabilities arising from or under
the Transaction Documents, or (iii) other undisclosed liabilities incurred in
the ordinary course of business since the Balance Sheet Date in amounts
consistent with past practice that do not and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.
 
Section 3.12.  Material Contracts.  (a) Neither the Company nor any Subsidiary
is a party to or bound by (in each case only to the extent not terminated or
expired by its terms):
 
(i) any lease (whether of real or personal property) providing for annual
rentals of $150,000 or more;
 
(ii) any agreement for the purchase of materials, supplies, goods, services,
equipment or other assets providing for either (A) annual payments by the
Company and its Subsidiaries of $150,000 or more or (B) aggregate payments by
the Company and its Subsidiaries of $300,000 or more;
 
 
20

--------------------------------------------------------------------------------

 
(iii) any sales, distribution or other similar agreement providing for the sale
by the Company or any Subsidiary of materials, supplies, goods, services,
equipment or other assets that provides for either (A) annual payments to the
Company and its Subsidiaries of $150,000 or more or (B) aggregate payments to
the Company and its Subsidiaries of $300,000 or more;
 
(iv) any partnership, joint venture or other similar agreement or arrangement;
 
(v) any agreement relating to the acquisition or disposition of any business
(whether by merger, sale of stock, sale of assets or otherwise) copies of which
have not been filed as Exhibits to the Company SEC Documents;
 
(vi) any agreement relating to indebtedness for borrowed money or the deferred
purchase price of property (in either case, whether incurred, assumed,
guaranteed or secured by any asset), except any such agreement (A) with an
aggregate outstanding principal amount not exceeding $100,000 and which may be
prepaid on not more than thirty (30)  days’ notice without the payment of any
penalty and (B) entered into subsequent to the date of this Agreement as
permitted by Section 5.01;
 
(vii) any option, license, franchise or similar agreement (other than IP License
Agreements) related to the right to use or acquire any assets (including
Intellectual Property Rights) of the Company or any Subsidiary of the Company by
a third party or a third party by the Company or any Subsidiary of the Company;
 
(viii) any agency, dealer, sales representative, marketing or other similar
agreement;
 
(ix) any agreement, contract, arrangement or understanding that limits the
freedom or ability of the Company or any Subsidiary (now or after the Closing
Date) to (i) sell any products or services of or to any other Person or in any
geographic area, (ii) engage in any line of business or (iii) compete with or to
obtain products or services from any Person or that limits the ability of any
Person to provide products or services to the Company or any of its
Subsidiaries;
 
(x) any agreement with (A) any of the Company’s Affiliates, (B) any Person
directly or indirectly owning, controlling or holding with power to vote 5% or
more of the outstanding voting securities of the Company or any of its
Affiliates, (C) any Person 5% or more of whose outstanding voting securities are
directly or indirectly owned, controlled or held with power to vote by the
Company or any of its Affiliates or (D) any director or officer of the Company
or any of its Affiliates or any “associates” or members of the “immediate
family” (as such terms are respectively defined in Rule 12b-2 and Rule 16a-1 of
the 1934 Act) of any such director or officer;
 
 
 
21

--------------------------------------------------------------------------------

 
(xi) any IP License Agreements; or
 
(xii) any other agreement, commitment, arrangement or plan not made in the
ordinary course of business that is material to the Company and its
Subsidiaries, taken as a whole.
 
(b) Each agreement, contract, plan, lease, arrangement or commitment disclosed
as an Exhibit to the Company SEC Documents or in Schedule 3.12(b), required to
be disclosed pursuant to this Section (each, a “Material Contract”) is in full
force and effect and is a legal, valid and binding agreement of the Company or
any of its Subsidiaries, as the case may be, and enforceable against the Company
or such Subsidiary, as the case may be, and against the other party or parties
thereto, in each case, in accordance with its terms except as such
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar Applicable Law, now or hereafter in effect, affecting creditors’ rights
and remedies generally and by general principles of equity.  Neither the Company
nor any of its Subsidiaries, nor, to the Company’s knowledge, any other party to
a Material Contract, has violated any provision of, or taken or failed to take
any action which, with or without notice, lapse of time, or both, would
constitute a default under the provisions of such Material Contract, and neither
the Company nor any of its Subsidiaries has received notice that it has
breached, violated or defaulted under any Material Contract.
 
(c) Neither the Company nor any of its Subsidiaries is party to any contract,
agreement, arrangement or understanding containing any provision or covenant
limiting in any material respect the ability of the Company or any of its
Subsidiaries (whether now, or after the consummation of the transactions
contemplated by this Agreement) to (i) sell any products or services of or to
any other Person or in any geographic region, (ii) engage in any line of
business or (iii) compete with or obtain products or services from any Person or
limiting the ability of any Person to provide products or services to the
Company or any of its Subsidiaries.
 
(d) Complete and correct copies of each Material Contract, as amended and
supplemented, have been made available to Buyer by the Company.
 
Section 3.13.  Government Contracts.  (a) Except as set forth in Schedule
3.13(a), the Company and its Subsidiaries have complied with all applicable
requirements of the U.S. Government Cost Accounting Standards, the Federal Truth
in Negotiations Act and any other U.S. and non-U.S. laws, rules, regulations or
orders applicable to any Government Contract or Bid.
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           Schedule 3.13(b) sets forth each Government Contract with respect
to which:
 
(i)           the Company or any Subsidiary of the Company is in default or
breach;
 
(ii)           the aggregate direct or indirect costs incurred or expected to be
incurred will exceed any limitation on costs or other similar provision;
 
(iii)           the Company or any Subsidiary of the Company expects to
recognize a loss at the gross profit level (determined in accordance with GAAP);
 
(iv)           full funding (pursuant to multi-year contract provisions) has not
been established; or
 
(v)           any party thereto has amended, other than in the ordinary course
of business consistent with past practices.
 
(c)           Schedule 3.13(c) sets forth each of the Company’s and its
Subsidiaries’ past and current Government Contracts that require or result in
the ownership, possession, control, manufacture or export of “defense articles”
(including “technical data”) or “defense services”, as those terms are defined
under sections 120.6, 120.10 and 120.9, respectively, of ITAR, for which the
Company and/or its Subsidiaries have current or expect to have future
obligations, and accurately summarizes the current and future obligations the
Company and/or its Subsidiaries have under each such Government Contract and the
termination provisions in respect of such obligations.
 
(d)           Schedule 3.13(d) sets forth each Government Contract listed in
Schedule 3.13(c) for which the Company and/or its Subsidiaries have any current
or expect to have any future performance obligations (the “Current Military
Contracts”).  Other than under the Current Military Contracts, none of the
Company or any of its Subsidiaries has any current or expects to have future
obligations other than accounting or administrative closeout under any
Government Contract.
 
(e)           Except as set forth on Schedule 3.13(e):
 
(i)           there are no audits of any Government Contracts being conducted by
the U.S. Government or the U.K. Government, a prime contractor or any other
party to any Government Contract, other than those conducted in the ordinary
course of business consistent with past practice; and
 
 
23

--------------------------------------------------------------------------------

 
 
(ii)           except to the extent finally resolved (and any liability relating
thereto having been paid or reflected on the Balance Sheet), neither the Company
nor any Subsidiary of the Company has with respect to any Government Contract
received any written:
 
(A)           cure notice or show cause notice (as defined in the Federal
Acquisition Regulations Part 49, ¶ 49.607 (a) and (b)) pursuant to applicable
contract default provisions or notice of default;
 
(B)           contract termination, whether for default, convenience,
cancellation or lack of funding or other reasons;
 
(C)           final decision or unilateral modification assessing a price
reduction, penalty or claim for damages or other remedy;
 
(D)           claim based on assertions of defective pricing or violations of
government cost accounting standards or cost principles;
 
(E)           request for an equitable adjustment of, or claim by any customer,
subcontractor or supplier of the Company or any Subsidiary of the Company;
 
(F)           disallowance, written questioning or other written challenge of
any material direct or indirect costs; or
 
(G)           notice of any investigation or enforcement proceeding of a
criminal, civil or administrative nature by any investigative or enforcement
agency of any government (including any qui tam action brought under the Civil
False Claims Act alleging any irregularity, misstatement or omission); and
 
(iii)           to the knowledge of the Company, no amount of money due to the
Company or any Subsidiary of the Company with respect to any Government Contract
has been withheld or set off nor has any claim been made to withhold or set off
money and the Company and its Subsidiaries are entitled to all progress payments
received with respect thereto.
 
(f)           Except as set forth in Schedule 3.13(f), neither the Company nor
any Subsidiary of the Company nor, to the knowledge of the Company, any of the
officers or employees of the Company and its Subsidiaries, is suspended or
debarred from doing business with or obtaining export licenses or approvals from
any agency of the U.S. Government or the U.K. Government or is the subject of a
finding of nonresponsibility or ineligibility for U.S. Government or U.K.
Government contracting.
 
 
24

--------------------------------------------------------------------------------

 
 
(g)           Except as set forth in Schedule 3.13(g), (i) neither the Company
nor any Subsidiary of the Company, nor to the knowledge of the Company, any of
their directors, officers, employees, consultants or agents is, or during the
past three (3) years has been, under administrative, civil or criminal
investigation, indictment or information by the U.S. Government or U.K.
Government with respect to any alleged irregularity, misstatement or omission
arising under or relating to any Government Contract or Bid and (ii) during the
past three (3) years, neither the Company nor any Subsidiary of the Company has
conducted or initiated any internal investigation or made a voluntary disclosure
to the U.S. Government or the U.K. Government with respect to any alleged
irregularity, misstatement or omission arising under or relating to a Government
Contract or Bid.
 
(h)           Except as set forth in Schedule 3.13(h), there are no (i) claims
pending or, to the knowledge of the Company, threatened against the Company or
any Subsidiary of the Company by the U.S. Government or the U.K. Government or
by any prime contractor, subcontractor, vendor or other Person arising under or
relating to any Government Contract or (ii) material disputes before any court
or administrative agency between the Company or any Subsidiary of the Company
and the U.S. Government or the U.K. Government under the Contract Disputes Act
or any other statute or regulation or between the Company or any Subsidiary of
the Company and any prime contractor, subcontractor or vendor arising under or
relating to any Government Contract.  Except as set forth in Schedule 3.13(h),
neither the Company nor any Subsidiary of the Company has received any draft or
final post award audit report.
 
(i)           Except as set forth in Schedule 3.13(i), all material test and
inspection results provided by the Company or any Subsidiary of the Company to
the U.S. Government or the U.K. Government or to any other Person pursuant to
any Government Contract or as a part of the delivery to the U.S. Government or
the U.K. Government or to any other Person pursuant to a Government Contract of
any article designed, engineered or manufactured by the Company or any
Subsidiary of the Company were complete and correct in all respects as of the
date so provided.  Except as set forth in Schedule 3.13(i), the Company and its
Subsidiaries have provided in all material respects all test and inspection
results to the U.S. Government or the U.K. Government or to any other Person
pursuant to a Government Contract as required by Applicable Law and the terms of
the applicable Government Contracts.
 
(j)           As used in this Clause, “Bid” means any written offer by the
Company or any Subsidiary that if accepted would lead to a Government Contract;
“Government Contract” means any prime contract, subcontract, teaming agreement
or arrangement, joint venture, basic ordering agreement, letter contract,
purchase order, delivery order, change order or other arrangement of any kind in
writing (i) between the Company or any Subsidiary of the Company and (A) the
U.S. Government or the U.K. Government (acting on its own behalf or on behalf of
another country or international organization), (B) any prime contractor of the
U.S. Government or the U.K. Government, (C) any subcontractor with respect to
any contract described in clauses (A) or (B) above or (ii) financed by the U.S.
Government or the U.K. Government and subject to the rules and regulations of
the U.S. Government or the U.K. Government, as the case may be, concerning
procurement; “U.S. Government” means the United States Government and any
agencies, instrumentalities and departments thereof; “U.K. Government” means
Her/His Majesty’s Government and any agencies, instrumentalities and departments
thereof.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 3.14.  Litigation.  (a) There is no claim, action, suit, investigation,
proceeding, arbitration or audit (or any basis therefor) pending against, or to
the knowledge of the Company, threatened against or affecting, the Company or
any Subsidiary of the Company or any of their respective properties before any
arbitrator or any Governmental Authority which, individually or in the
aggregate, if determined or resolved adversely in accordance with the
plaintiff’s demands, could reasonably be expected to have a Material Adverse
Effect or which in any manner challenges or seeks to prevent, enjoin, alter or
materially delay the transactions contemplated by this Agreement or the other
Transaction Documents.
 
(b) No Governmental Authority has indicated in writing an intention to conduct
any audit, investigation or other review with respect to the Company or any of
its Subsidiaries, except for audits, investigations or reviews that are in the
ordinary course of business or would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, if adversely
determined.
 
(c) There is no judgment, decree, order, injunction, writ or rule of any
Governmental Authority or any arbitrator outstanding against the Company or any
of its Subsidiaries that would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
 
Section 3.15.  Compliance with Laws and Governmental Authorizations.  (a)
Neither the Company nor any Subsidiary of the Company is in violation in any
material respect of, and has not violated in any material respect, and to the
knowledge of the Company is not under investigation with respect to and has not
been threatened to be charged with or given notice of any violation in any
material respect of, any Applicable Law, except for violations that have not had
and could not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect. To the Company’s knowledge, no condition or state of
facts exists that is reasonably likely to give rise to a violation in any
material respect of, or a material liability or default under, any Applicable
Law. There is no judgment, decree, injunction, rule or order of any arbitrator
or Governmental Authority outstanding against the Company or any of its
Subsidiaries that has had or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect or that in any manner seeks to
prevent, enjoin, alter or materially delay the consummation of the transactions
contemplated by this Agreement or the other Transaction Documents.
 
 
26

--------------------------------------------------------------------------------

 
 
(b) Each of the Company and its Subsidiaries has in effect all material
Governmental Authorizations necessary for it to own, lease or otherwise hold and
to operate its properties and assets and to carry on its businesses and
operations as currently conducted.  To the knowledge of the Company, there have
occurred no material defaults (with or without notice or lapse of time or both)
under, material violations of, or events giving rise to any right of
termination, amendment or cancellation of any such Governmental Authorizations.
 
Section 3.16.  Taxes. (a) The Company and each of its Subsidiaries has filed or
caused to be filed with the appropriate Taxing Authority, within the times and
in the manner prescribed by Applicable Law, all federal, provincial, local and
foreign Tax Returns which are required to be filed by or with respect to
it.  The information contained in such Tax Returns is correct and complete in
all material respect and such Tax Returns reflect accurately in all material
respects all liability for Taxes of the Company or any Subsidiary of the
Company, as the case may be, for the periods covered thereby.
 
(b) The Company and each of its Subsidiaries has paid all Taxes which are due
and payable within the time required by Applicable Law, and has paid all
assessments and reassessments it has received in respect of Taxes, and where
payment is not yet due, has established (or has had established on its behalf
for its sole benefit and recourse) in accordance with GAAP an adequate accrual
for all Taxes through the end of the last period for which the Company and its
Subsidiaries ordinarily record items on their respective books.  Neither the
Company nor any Subsidiary of the Company has received any refund of Taxes to
which it is not entitled.
 
(c) The liability for Taxes of the Company and each of its Subsidiaries have
been assessed by all relevant Taxing Authorities for all periods up to and
including December 31, 2006.  There are no outstanding agreements, arrangements,
waivers or objections extending the statutory period or providing for an
extension of time with respect to the assessment or reassessment of Taxes or the
filing of any Tax Return by, or any payment of Taxes by, the Company or any of
its Subsidiaries.
 
(d) There are no claims, actions, suits, audits, proceedings, investigations or
other action pending or threatened against the Company or any of its
Subsidiaries in respect of Taxes.  Neither the Company nor any Subsidiary of the
Company is negotiating any final or draft assessment or reassessment in respect
of Taxes with any Taxing Authority and neither the Company nor any Subsidiary of
the Company has received any indication from any Taxing Authority that an
assessment or reassessment is proposed or may be proposed in respect of any
Taxes for any period.
 
(e) Schedule 3.16(e) contains a list of all jurisdictions (whether foreign or
domestic) in which the Company or any of its Subsidiaries currently files Tax
Returns.
 
 
 
27

--------------------------------------------------------------------------------

 
(f) The Company and each Subsidiary has withheld and collected all amounts
required by Applicable Law to be withheld or collected by it on account of Taxes
and has remitted all such amounts to the appropriate Taxing Authority within the
time prescribed under any Applicable Law.
 
(g) There are no circumstances existing which could result in the application of
section 17, section 78, section 79, or sections 80 to 80.04 of the Income Tax
Act (Canada), or any equivalent provision under applicable provincial law, to
the Company or any of its Subsidiaries.
 
(h) Neither the Company nor any Subsidiary is subject to any liability for Taxes
of any other person, other than as a result of being a member of an affiliated
group of which the Company or Altair US Holdings Inc. is the common parent.
 
(i) For all transactions between the Company or any Subsidiary of the Company at
a time when such Subsidiary was resident in Canada for purposes of the Income
Tax Act (Canada), on the one hand, and any non-resident Person with whom the
Company or such Subsidiary of the Company was not dealing at arm’s length, for
the purposes of the Income Tax Act (Canada), on the other hand, during a
taxation year commencing after 1998 and ending on or before the Closing Date,
the Company or such Subsidiary, as applicable, has made or obtained records or
documents that satisfy the requirements of paragraphs 247(4)(a) to (c) of the
Income Tax Act (Canada).
 
(j) Neither the Company nor any of its Subsidiaries owns any real or immovable
property situated in Canada, “Canadian resource properties” (within the meaning
of the Income Tax Act (Canada)), “timber resource properties” (within the
meaning of the Income Tax Act (Canada)), or options in respect of, or interests
in, any of the foregoing (whether or not such property exists).
 
(k) For the purposes of this Agreement, “Tax” means (i) any and all tax, duty,
fee, excise, premium, assessment, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever (including withholding on amounts
paid to or by any Person), together with any interest, penalty, addition to tax
or additional amount imposed by any Governmental Authority (a “Taxing
Authority”) responsible for the imposition of any such tax (domestic or
foreign), and any liability for any of the foregoing as transferee, (ii) in the
case of the Company or any of its Subsidiaries, liability for the payment of any
amount of the type described in clause (i) as a result of being or having been
before the Closing Date a member of an affiliated, consolidated, combined or
unitary group, or a party to any agreement or arrangement, as a result of which
liability of the Company or any of its Subsidiaries to a Taxing Authority is
determined or taken into account with reference to the activities of any other
Person, and (iii) liability of the Company or any of its Subsidiaries for the
payment of any amount as a result of being party to any Tax Sharing Agreement or
with respect to the payment of any amount imposed on any Person of the type
described in (i) or (ii) as a result of any existing express or implied
agreement or arrangement (including an indemnification agreement or
arrangement).  “Tax Return” means any report, return, document, declaration,
election, notice, form, designation, schedule or other information or filing
required to be supplied to any Taxing Authority with respect to Taxes, including
information returns, any documents with respect to or accompanying payments of
estimated Taxes, or with respect to or accompanying requests for the extension
of time in which to file any such report, return, document, declaration or other
information.  “Tax Sharing Agreements” means all existing agreements or
arrangements (whether or not written) binding the Company or any of its
Subsidiaries that provide for the allocation, apportionment, sharing or
assignment of any Tax liability or benefit, or the transfer or assignment of
income, revenues, receipts, or gains for the purpose of determining any Person’s
Tax liability.
 
 
 
28

--------------------------------------------------------------------------------

 
 
Section 3.17.  Properties. (a) The Company and the Subsidiaries have good and
marketable, indefeasible, fee simple title to, or in the case of leased property
and assets have valid leasehold interests in, all property and assets (whether
real, personal, tangible or intangible) reflected on the Balance Sheet or
acquired after the Balance Sheet Date, except for properties and assets sold
since the Balance Sheet Date in the ordinary course of business consistent with
past practices or in transactions reflected on Current Reports on Form 8-K filed
with the SEC prior to the date hereof.  None of such property or assets is
subject to any Lien, other than Permitted Liens.
 
(b) With such exceptions as would not reasonably be expected to have,
individually or in aggregate, a Material Adverse Effect, (i) there are no
developments affecting any such property or assets pending or, to the knowledge
of the Company, threatened, which might materially detract from the value,
materially interfere with any present or intended use or materially adversely
affect the marketability of any such property or assets and (ii) to the
knowledge of the Company, such real property, and its continued use, occupancy
and operation as currently used, occupied and operated, does not constitute a
nonconforming use under all applicable building, zoning, subdivision and other
land use and similar Applicable Law.
 
(c) The property and assets owned or leased by the Company or any Subsidiary, or
which they otherwise have the right to use, constitute all of the property and
assets used or held for use in connection with the businesses of the Company or
any Subsidiary and are adequate to conduct such businesses as currently
conducted.
 
(d) Schedule 3.17(d) sets forth a list of all real properties owned by the
Company or any Subsidiary of the Company, including description and location
thereof.
 
Section 3.18.  Intellectual Property.
 
 
29

--------------------------------------------------------------------------------

 
 
(a) Schedule 3.18(a)(i) contains a true and complete list of each of the
registrations and applications for registrations included in the Owned
Intellectual Property Rights (the “Registered IP”).  Schedule 3.18(a)(ii)
contains a true and complete list of all agreements (including license
agreements, research agreements, development agreements, distribution
agreements, settlement agreements, consent to use agreements and covenants not
to sue, but excluding (x) non-exclusive licenses to customers entered into in
the ordinary course of business and (y) licenses for Software that are
commercially available on nondiscriminatory pricing terms with an aggregate
acquisition cost of less than $10,000) pursuant to which the Company or any of
the Subsidiaries is a party or is otherwise bound, and is granting or receiving
any right to use, exploit or practice, or any covenant not to be sued under, any
Intellectual Property Right (the “IP License Agreements”).
 
(b) The Licensed Intellectual Property Rights and the Owned Intellectual
Property Rights together constitute all the Intellectual Property Rights
necessary to, or used or held for use in, the conduct of the Business as
currently conducted and as proposed to be conducted.  There exist no
restrictions on the disclosure, use, license or transfer of the Owned
Intellectual Property Rights.  The consummation of the transactions contemplated
by this Agreement will not alter, encumber, impair or extinguish the Company’s
or any of the Subsidiaries’ rights in any Owned Intellectual Property Rights or
Licensed Intellectual Property Rights.
 
(c) Neither the Company nor any Subsidiary has given to any Person an indemnity
in connection with any Intellectual Property Right, other than indemnities that
arise under sales contract of the Company or a Subsidiary entered into in the
ordinary course of business.
 
(d) To the knowledge of the Company, neither the Company nor any Subsidiary of
the Company has infringed, misappropriated or otherwise violated any
Intellectual Property Right of any third person. There is no claim, action,
suit, investigation or proceeding pending against, or, to the knowledge of the
Company, threatened against or affecting, the Company, any Subsidiary, or any
present or former officer, director or employee of the Company or any Subsidiary
in which any Third Party is (i) challenging or seeking to deny or restrict, the
rights of the Company or any Subsidiary in any of the Owned Intellectual
Property Rights and the Licensed Intellectual Property Rights; (ii) alleging
that the use of the Owned Intellectual Property Rights or the Licensed
Intellectual Property Rights or any services provided, processes used or
products manufactured, used, imported or sold by the Company or any Subsidiary
conflicts with, misappropriates, infringes or otherwise violates any
Intellectual Property Right of any Third Party; or (iii) alleging that the
Company or any Subsidiary has infringed, misappropriated or otherwise violated
any Intellectual Property Right of any Third Party.  Except as set forth in
Schedule 3.18(d), neither the Company nor any Subsidiary has received from any
Third Party an offer to license any Intellectual Property Rights of such Third
Party.
 
 
 
30

--------------------------------------------------------------------------------

 
 
(e) None of (i) the Owned Intellectual Property or (ii) to the knowledge of the
Company, the Licensed Intellectual Property Rights material to the operation of
the Business, has been adjudged invalid or unenforceable in whole or part, and,
to the knowledge of the Company, all such Licensed Intellectual Property Rights
and Owned Intellectual Property Rights are valid and enforceable.
 
(f) The Company and the Subsidiaries are the sole and exclusive owners of, and
hold all right, title and interest in and to, all Owned Intellectual Property
Rights free and clear of any Liens.  In each case where Registered IP is held by
assignment, the assignment has been duly recorded with the Governmental
Authority from which such Registered IP issued or before which an application or
application for registration is pending.  The Company and the Subsidiaries have
taken all actions reasonably necessary to maintain and protect the Owned
Intellectual Property Rights used in, or contemplated for use in, the Business
as currently conducted or as proposed to be conducted, including payment of
applicable maintenance fees and filing of applicable statements of use for
Registered IP.
 
(g) To the knowledge of the Company, no Person has infringed, misappropriated or
otherwise violated any Owned Intellectual Property Right.  The Company and the
Subsidiaries have taken reasonable steps in accordance with normal industry
practice to maintain the confidentiality of all Intellectual Property Rights
required to be held in confidence or for which the value to the Company or a
Subsidiary is contingent upon maintaining the confidentiality thereof, and no
such Intellectual Property Right of the Company or any Subsidiary that is
material to the Business or operation of the Company or any Subsidiary has been
disclosed other than to employees, representatives, independent contractors and
agents of the Company or any of the Subsidiaries pursuant to a written
confidentiality agreement, substantially in the form previously disclosed to
Buyer.
 
(h) The IT Assets operate and perform in a manner that permits the Company and
the Subsidiaries to conduct their respective businesses as currently conducted
and as proposed by the Company or any of the Subsidiaries to be conducted.  To
the knowledge of the Company, no Person has gained unauthorized access to any of
the IT Assets.  The Company and the Subsidiaries have implemented reasonable
backup and disaster recovery technology consistent with industry practices.
 
(i) To the knowledge of the Company, there are no defects (i) in any of the
Software included in the Owned Intellectual Property or any of the Software
otherwise owned by the Company or any Subsidiary of the Company (collectively,
“Company Software”), or (ii) in any other Software included in the Licensed
Intellectual Property that would prevent such Software from performing in
accordance with its user specifications, and there are no viruses, worms, Trojan
horses or similar programs in any such Software.  None of the Software included
in the Company Software or distributed by the Company or any Subsidiary contains
any software code that is licensed under any terms or conditions that require
that any Software be (w) made available or distributed in source code form,
(x) licensed for the purpose of making derivative works, (y) licensed under
terms that allow reverse engineering, reverse assembly or disassembly of any
kind or (z) redistributable at no charge.
 
 
 
31

--------------------------------------------------------------------------------

 
 
(j) The Company and the Subsidiaries have obtained all approvals necessary for
the exporting from the country in which any product sold by the Company or any
Subsidiary is developed and the importing to the country in which such product
is directed in accordance with all applicable export and import control
regulations, and all such export and import approvals throughout the world are
in full force and effect, if applicable.
 
Section 3.19.  Insurance Coverage.  The Company and the Subsidiaries have all
material insurance policies and fidelity bonds relating to, or covering the
Company, the Subsidiaries or any of their respective employees, properties or
assets, including policies of life, property, fire, workers’ compensation,
products liability, directors’ and officers’ liability and other casualty and
liability insurance, which are of type and in amounts customarily carried by
Persons of similar size to the Company conducting business similar to that of
the Company or any of its Subsidiaries and which the Company believes are
adequate for the operation of its and its Subsidiaries’ businesses.  The Company
has furnished to Buyer a list of, and true and complete copies of, all insurance
policies and bonds. All such insurance policies and bonds are in full force and
effect, no written notice of cancellation has been received, and, to the
knowledge of the Company, there is no existing default or event which, with the
giving of notice or lapse of time or both, would constitute a default, by any
insured thereunder, except for such defaults that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse
Effect.  There is no claim by the Company or any Subsidiary of the Company
pending under any of such policies or bonds as to which coverage has been
questioned, denied or disputed by the underwriters of such policies or bonds or
in respect of which such underwriters have reserved their rights, and, to the
knowledge of the Company, there has been no threatened termination of any such
policies.  All premiums payable under all such policies and bonds have been
timely paid and the Company and its Subsidiaries have otherwise complied fully
with the terms and conditions of all such policies and bonds. The Company and
its Subsidiaries shall immediately after the Closing continue to have coverage
under such policies and bonds.
 
Section 3.20.  Inventories.  The inventories set forth in the Balance Sheet were
properly stated therein at the lesser of cost or fair market value determined in
accordance with GAAP consistently maintained and applied by the Company and the
Subsidiaries.  Since the Balance Sheet Date, the inventories of the Company and
the Subsidiaries have been maintained in the ordinary course of business
consistent with past practice.  All such inventories are owned free and clear of
all Liens, other than Permitted Liens.  All of the inventories recorded on the
Balance Sheet consist of, and all inventories of the Company and its
Subsidiaries on the Closing Date will consist of, items of a quality usable or
saleable in the normal course of business consistent with past practices and are
and will be in quantities sufficient for the normal operation of the business of
the Company and its Subsidiaries in accordance with past practice.
 
 
 
32

--------------------------------------------------------------------------------

 
 
Section 3.21.  Receivables.  All accounts, notes receivable and other
receivables (other than receivables collected since the Balance Sheet Date)
reflected on the Balance Sheet are, and all accounts and notes receivable
arising from or otherwise relating to the business of the Company and its
Subsidiaries as of the Closing Date will be, valid, genuine and fully
collectible in the aggregate amount thereof, subject to normal and customary
trade discounts, less any reserves for doubtful accounts recorded on the Balance
Sheet.  All accounts, notes receivable and other receivables arising out of or
relating to such business of the Company and its Subsidiaries as of the Balance
Sheet Date have been included in the Balance Sheet.
 
Section 3.22.  Labor Matters.  The Company and its Subsidiaries are in
compliance with all currently Applicable Laws respecting employment and
employment practices, terms and conditions of employment and wages, hours,
unemployment compensation, worker’s compensation, equal employment opportunity,
age and disability discrimination, immigration control, employee classification,
employee-related information privacy and security, payment and withholding of
taxes, and continuation coverage with respect to group health plans, and are not
engaged in any unfair labor practice, failure to comply with which or engagement
in which, as the case may be, would reasonably be expected to have a Material
Adverse Effect.  There is no unfair labor practice complaint pending or, to the
knowledge of the Company, threatened against the Company or any of its
Subsidiaries before the National Labor Relations Board.
 
Section 3.23.  Employee Benefit Plans. (a) Schedule 3.23(a) contains a correct
and complete list identifying each material “employee benefit plan,” as defined
in Section 3(3) of ERISA, each employment, severance or similar contract, plan,
arrangement or policy and each other plan or arrangement (written or oral)
providing for compensation, bonuses, profit-sharing, stock option or other stock
related rights or other forms of incentive or deferred compensation, vacation
benefits, insurance (including any self-insured arrangements), health or medical
benefits, employee assistance program, disability or sick leave benefits,
workers’ compensation, supplemental unemployment benefits, severance benefits
and post-employment or retirement benefits (including compensation, pension,
health, medical or life insurance benefits) that is maintained, administered or
contributed to by the Company or any Affiliate and covers any current or former
employee, director or independent contractor of the Company or any of its
Subsidiaries, or with respect to which the Company or any of its Subsidiaries
has any liability.  Copies of such plans (and, if applicable, related trust or
funding agreements or insurance policies) and all amendments thereto and written
interpretations thereof have been furnished to Buyer together with the most
recent annual report (Form 5500 including, if applicable, Schedule B thereto)
and tax return (Form 990) prepared in connection with any such plan or
trust.  Such plans are referred to collectively herein as the “Employee Plans.”
 
 
 
33

--------------------------------------------------------------------------------

 
 
(b) Neither the Company nor any ERISA Affiliate nor any predecessor thereof
sponsors, maintains, administers or contributes to (or is required to sponsor,
maintain, administer or contribute to), or has in the past sponsored,
maintained, administered or contributed to, (or been required to sponsor,
maintain, administer or contribute to) any Employee Plan subject to Title IV of
ERISA, or any multiemployer plan, as defined in Section 3(37) of ERISA (a
“Multiemployer Plan”).
 
(c) Each Employee Plan that is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter, or has pending or has
time remaining in which to file an application for such determination from the
Internal Revenue Service, and the Company is not aware of any reason why any
such determination letter should be revoked or not be reissued.  The Company has
made available to Buyer copies of the most recent Internal Revenue Service
determination letters with respect to each such Employee Plan.  Each Employee
Plan has been maintained in material compliance with its terms and with the
requirements prescribed by any and all statutes, orders, rules and regulations,
including ERISA and the Code, which are applicable to such Employee Plan, and
there is no action, suit, investigation, audit or proceeding pending against or
involving or, to the knowledge of the Company, threatened against or involving,
any Employee Plan before any court or arbitrator or any state, federal or local
governmental body, agency or official. No material events have occurred with
respect to any Employee Plan that could result in payment or assessment by or
against the Company of any material excise taxes under Sections 4972, 4975,
4976, 4977, 4979, 4980B, 4980D, 4980E or 5000 of the Code.
 
(d) The consummation of the transactions contemplated by this Agreement or the
other Transaction Documents will not (either alone or together with any other
event) entitle any employee, director or independent contractor of the Company
or any of its Subsidiaries to severance pay or accelerate the time of payment or
vesting or trigger any payment of funding (through a grantor trust or otherwise)
of compensation or benefits under, increase the amount payable or trigger any
other material obligation pursuant to, any Employee Plan.  There is no contract,
plan or arrangement (written or otherwise) covering any employee or former
employee of the Company or any of its Subsidiaries that, individually or
collectively, would entitle any employee or former employee to any severance or
other payment solely as a result of the transactions contemplated hereby, or
could give rise to the payment of any amount that would not be deductible
pursuant to the terms of Section 280G or 162(m) of the Code. Schedule 3.23(e)
lists (i) all the agreements, arrangements and other instruments that give rise
to an obligation to make or set aside amounts payable to or on behalf of the
officers of the Company and its Subsidiaries as a result of the transactions
contemplated by this Agreement and/or any subsequent employment termination
(whether by the Company or the officer), true and complete copies of which have
been previously provided to Buyer and (ii) the maximum aggregate amounts so
payable to each such individual as a result of the transactions contemplated by
this Agreement and/or any subsequent employment termination (whether by the
Company or the officer).
 
 
 
34

--------------------------------------------------------------------------------

 
 
(e) Neither the Company nor any of its Subsidiaries has any liability in respect
of post-retirement health, medical or life insurance benefits for retired,
former or current employees of the Company or its Subsidiaries except as
required to avoid excise tax under Section 4980B of the Code.
 
(f) There has been no amendment to, written interpretation or announcement
(whether or not written) by the Company or any of its Affiliates relating to, or
change in employee participation or coverage under, an Employee Plan which would
increase materially the expense of maintaining such Employee Plan above the
level of the expense incurred in respect thereof for the fiscal year ended
December 31, 2009.
 
(g) Neither the Company nor any of its Subsidiaries is a party to or subject to,
or is currently negotiating in connection with entering into, any collective
bargaining agreement or other contract or understanding with a labor union or
organization.
 
(h) All contributions and payments accrued under each Employee Plan, determined
in accordance with prior funding and accrual practices, as adjusted to include
proportional accruals for the period ending as of the date hereof, have been
discharged and paid on or prior to the date hereof except to the extent
reflected as a liability on the Balance Sheet or accrued and paid in the
ordinary course of business since the Balance Sheet Date.  There has not been
any activity or proceeding of any labor organization or employee group to
organize any such employees.  Furthermore, there are no labor strikes, slowdowns
or stoppages actually pending or threatened against or affecting the Company or
any of its Subsidiaries.
 
(i) There is no action, suit, investigation, audit or proceeding pending against
or involving or, to the knowledge of the Company, threatened against or
involving any Employee Plan before any Governmental Authority.
 
(j) No current or former employee, director or independent contractor of the
Company or any of its Subsidiaries will become entitled to any bonus,
retirement, severance, job security or similar benefit or enhanced such benefit
(including acceleration of vesting or exercise of an incentive award) as a
result of the transactions contemplated hereby or the other Transaction
Documents.
 
(k) Since the Balance Sheet Date, neither the Company nor any Company Subsidiary
has effectuated (i) a “plant closing” (as defined in the Worker Adjustment and
Retraining Notification Act, as amended (the “WARN Act”)) affecting any site of
employment or one or more facilities or operating units within any site of
employment or facility of the Company or any Company Subsidiary; (ii) a “mass
layoff” (as defined in the WARN Act); or (iii) such other transaction, layoff,
reduction in force or employment terminations sufficient in number to trigger
application of any similar state or local law.
 
 
 
35

--------------------------------------------------------------------------------

 
 
Section 3.24. Employees.  Schedule 3.24 sets forth a true and complete list
of (a) the names, titles, annual salaries and other compensation of all officers
of the Company and its Subsidiaries and all other employees of the Company and
its Subsidiaries whose annual base salary exceeds $50,000 and (b) the wage rates
for non-salaried employees of the Company and its Subsidiaries (by
classification).  None of such employees and no other key employee of the
Company and its Subsidiaries has indicated to the Company and its Subsidiaries
as of the date hereof that they intend to resign or retire as a result of the
transactions contemplated by this Agreement or otherwise within one (1) year
after the Closing Date.
 
Section 3.25.  Environmental Matters. (a) Except as have not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:
 
(i) no notice, notification, demand, request for information, citation, summons
or order has been received, no complaint has been filed, no penalty has been
assessed, and no investigation, action, claim, suit, proceeding or review (or
any basis therefor) is pending or, to the knowledge of the Company, is
threatened by any Governmental Authority or other Person relating to the Company
or any of its Subsidiaries and relating to or arising out of any Environmental
Law;
 
(ii) there are no liabilities or obligations of, or relating to, the Company or
any of its Subsidiaries of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, arising under or relating to
any Environmental Law, including those relating to offsite disposal, and there
are no facts, conditions, situations or set of circumstances which could
reasonably be expected to result in or be the basis for any such liability;
 
(iii) no Hazardous Substance has been Released by the Company or any of its
Subsidiaries at, on or under any property now or previously owned, leased or
operated by the Company or any of its Subsidiaries;
 
(iv) the Company and its Subsidiaries are, and have been, in compliance with all
Environmental Laws and have obtained and are, and have been, in compliance with
all Environmental Permits; such Environmental Permits are valid and in full
force and effect and will not be terminated or impaired or become terminable, in
whole or in part, as a result of the transactions contemplated by this Agreement
or the other Transaction Documents; and
 
 
 
36

--------------------------------------------------------------------------------

 
 
(v) there are no indemnities provided by either the Company or its Subsidiaries
relating to Environmental Laws, Hazardous Substances, or otherwise relating to
environmental matters under any agreements pertaining to divestiture of the
Company’s Life Sciences and Performance Materials assets (as described in the
2009 Company 10-K), or under the Redemption Agreement or Definitive Agreement
with the Sherwin-Williams Company dated April 30, 2010, for divestiture of the
Company’s stake in Alsher Titania LLC, or otherwise.
 
(b) There has been no environmental investigation, study, audit, test, review or
other analysis conducted of which the Company has knowledge in relation to the
current or prior business of the Company or any of its Subsidiaries or any
property or facility now or previously owned or leased by the Company or any of
its Subsidiaries that has not been delivered to Buyer at least five Business
Days prior to the date hereof.
 
(c) Neither the Company nor any of its Subsidiaries owns, leases or operates or
has owned, leased or operated any real property, in New Jersey or Connecticut,
and the execution, delivery and performance by the Company of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby will not require any action or trigger any
requirement or filing under any Environmental Law, including the Indiana
Responsible Property Transfer Act.
 
Section 3.26.  Products.  (a) Except as have not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:
 
(i) each of the products produced or sold by the Company or its Subsidiaries is,
(A) in compliance with all Applicable Law and (B) fit for the ordinary purposes
for which it is intended to be used and conforms to any promises or affirmations
of fact made on the container or label for such product or in connection with
its sale; and
 
(ii) there is no known design defect with respect to any of such products that
would cause such products not to be fit for the ordinary purpose for which it is
intended, and each of such products contains adequate warnings, presented in a
reasonably prominent manner, in accordance with Applicable Law and current
industry practice with respect to its contents and use.
 
(b) The lithium titanate materials-related technology and craft owned by the
Company is advanced and ready for scalable manufacturing, and the product
generated therefrom are identical in terms of quality to the samples delivered
to Buyer prior to the signing of this Agreement, in particular, the 1C charge
and discharge cycle life of the Company’s single cell product is not lower than
12,000 times.
 
 
 
37

--------------------------------------------------------------------------------

 
 
(c) The reserves set forth in the financial statements of the Company contained
in the Company SEC Documents with respect to any liability associated with the
failure of any product manufactured, sold, leased, or delivered by the Company
or its Subsidiaries are in conformity with the applicable contracts, all
Applicable Laws and have been calculated in accordance with GAAP. No product
designed, manufactured, sold, leased, or delivered by the Company or its
Subsidiaries is subject to any guaranty, warranty, or other indemnity or similar
liability beyond the guaranties, warranties and indemnities set forth in the
applicable contracts or implied under Applicable Law.
 
(d) Neither the Company nor its Subsidiaries have any liability (and, to the
knowledge of the Company, there is no basis for any present or future action
against the Company or its Subsidiaries giving rise to any such liability)
arising out of any injury to individuals or property as a result of the
ownership, possession, or use of any product designed, manufactured, sold,
leased, or delivered by the Company or its Subsidiaries.
 
Section 3.27.  Finders’ Fees.  Except for JMP Securities LLC and Charles Cheng,
whose engagement agreements (and all indemnification and other agreements
related to such engagement) have been made available to Buyer prior to the date
hereof, whose fees and expenses will be paid by the Company, there is no
investment banker, broker, finder or other intermediary that has been retained
by or is authorized to act on behalf of the Company or the Company or any
Subsidiary who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement and the other Transaction Documents.
 
Section 3.28.  Selling Documents.  The documents and information delivered to
Buyer in connection with the transactions contemplated by this Agreement and the
other Transaction Documents taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not misleading.
 
Section 3.29.  Antitakeover Matters; Company Rights Plan.  (a) No “control share
acquisition,” “fair price,” “moratorium” or other antitakeover law or similar
statute or regulation arising under Canadian law applies or purports to apply to
this Agreement, the other Transaction Documents and the other transactions
contemplated hereby or thereby.
 
(b) Except as set forth in the Company Rights Agreement, the Company does not
have outstanding shareholder purchase rights or “poison pill” or any other
similar arrangements in effect giving any Person the right to purchase any
equity interest in the Company upon the occurrence of certain events.  The
Company has (i) approved and adopted an amendment to the Company Rights
Agreement (the “Rights Agreement Amendment”) to render the rights issued under
the Company Rights Agreement inapplicable to this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby and
(ii) taken all actions necessary to ensure that (A) neither Buyer nor any of its
Affiliates is an Acquiring Person (as defined in the Company Rights Agreement)
and (B) none of a Stock Acquisition Date, Take-over Bid or Flip-in Event (each
as defined in the Company Rights Agreement) shall occur by reason of the
approval or execution of this Agreement or the other Transaction Documents, or
the announcement or consummation of any of the transactions contemplated hereby
and thereby. A copy of the Rights Agreement Amendment has been provided by the
Company to Buyer prior to the date hereof.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 3.30.  Company Proxy Statement.  (a) Each document filed by the Company
with the SEC in connection with the Company Shareholder Meeting described in
Section 5.02(a), including the proxy or information statement of the Company for
the purpose of voting on the Common Stock Issuance, any amendments or
supplements thereto (the “Proxy Statement”), will, when filed, comply as to form
in all material respects with the applicable requirements of the 1934 Act, the
Canada Business Corporations Act and applicable Canadian securities laws.
 
(b) Subject to Section 4.06, each time any Proxy Statement is distributed to
shareholders of the Company or any other solicitation of shareholders of the
Company is made by or on behalf of the Company or any of its Affiliates, and at
the time of the shareholders vote, the Proxy Statement (as supplemented and
amended, if applicable), in the light of the circumstances under which the
statements contained in the Proxy Statement or any other solicitations are made,
will not be false or misleading with respect to any material fact or omit to
state any material fact necessary in order to make the statements made therein
not false or misleading, or necessary to correct any statement in any earlier
communication with respect to the solicitation of a proxy for the same meeting
or subject matter which has become false or misleading.
 
(c) The information with respect to the Company and its Subsidiaries that the
Company supplies with respect to any regulatory filing contemplated hereunder,
when submitted to the relevant Governmental Authorities, in the light of the
circumstances under which the statements contained in such regulatory filing and
related attachments and supplements are made, will not be false or misleading
with respect to any material fact regarding the Company and its Subsidiaries or
omit to state any material fact regarding the Company and its Subsidiaries
necessary in order to make the statements regarding the Company and its
Subsidiaries made therein not false or misleading.
 
Section 3.31.  Listing.  The Company’s Common Stock is quoted on the NASDAQ
Capital Market. The Company has not received any oral or written notice that its
Common Stock will be delisted from the NASDAQ Capital Market nor that its Common
Stock does not meet all requirements for the continuation of such quotation nor
that the Company does not satisfy the requirements for the continued listing of
its Common Stock on the NASDAQ Capital Market.
 
 
 
39

--------------------------------------------------------------------------------

 
 
Section 3.32.  Questionable Payments.   Neither the Company nor any of its
Subsidiaries nor, to the Company’s knowledge, any of their respective current or
former shareholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any of its Subsidiaries, has on behalf of the
Company or any of its Subsidiaries: (a) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees; (c) established or maintained any unlawful
or unrecorded fund of corporate monies or other assets; (d) made any false or
fictitious entries on the books and records of the Company or any of its
Subsidiaries; or (e) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of any nature.
 
Section 3.33.  Transactions with Affiliates. Except as disclosed in the Company
SEC Documents, or filings made by Affiliates of the Company with the SEC, none
of the officers or directors of the Company and, to the Company’s knowledge,
none of the employees of the Company, is presently a party to any transaction
with the Company or any of its Subsidiaries (other than as holders of capital
stock, stock options, warrants and/or other rights convertible into or
exercisable for capital stock, and for services as employees, officers and
directors), that is required by governing rules to be disclosed in any filings
with the SEC or filings by an Affiliate of the Company.
 
Section 3.34.  Insolvency.  (a) The Company on a consolidated basis is Solvent
as of the date hereof and, provided that the Closing occurs, will be Solvent
following the Closing.  “Solvent” when used with respect to any Person, means
that, as of any date of determination, (A) the amount of the “fair saleable
value” of the assets of such Person will, as of such date, exceed (1) the value
of all “liabilities of such Person,” as of such date, as such quoted terms are
generally determined in accordance with applicable federal laws governing
determinations of the insolvency of debtors, and (2) the amount that will be
required to pay the probable liabilities of such Person on its existing debts as
such debts become absolute and matured, and (B) such Person will be able to pay
its liabilities, as they mature.
 
(b) No decree or order has been entered for relief in respect of the Company or
any of its material Subsidiaries in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of the Company or any of its material Subsidiaries or for
any substantial part of the property of the Company or any of its material
Subsidiaries or ordering the winding up or liquidation of the affairs of the
Company or any of its material Subsidiaries, and such decree or order.  None of
the Company nor any of its material Subsidiaries has commenced a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consented to the entry of an order for relief in an
involuntary case under any such law, or consented to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of the Company or any of its material Subsidiaries or for
any substantial part of the property of the Company or any of its material
Subsidiaries, and none of the Company or any of its material Subsidiaries has
made any general assignment for the benefit of creditors.
 
 
40

--------------------------------------------------------------------------------

 
 
Section 3.35.  Investment Company.  The Company is not an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the U.S. Investment Company Act of
1940, as amended.
 
Section 3.36.  Suspension of ATM Agreement.  The ATM Agreement has been validly
suspended or terminated with immediate effect as of the date hereof and will
stay suspended unless and until this Agreement is terminated in accordance with
Article 8 hereof, and there shall be no sales of any capital stock of the
Company thereunder during such period.
 
Section 3.37.  Governmental Restrictions on Export of the Company’s Products,
Services or Technology.  Except as disclosed on Schedule 3.37, none of the
Company’s products, technology or related services, including without limitation
its LTO materials, lithium-titanate batteries and related technology, is subject
to export licensing requirements under the Export Administration Regulations
(“EAR”), 15 C.F.R. §§ 730 et seq and related statutes, the Arms Export Control
Act, 22 U.S.C. 2778, the ITAR and related statutes, or any other applicable
federal or state statute or regulation. The cessation of activities described in
Section 5.10 and the taking of actions required by the closing condition set
forth in Section 6.01(f)(i) or in Section 6.01(f)(ii) will not adversely affect
the Business of the Company.
 
Section 3.38.  Representations.  The representations and warranties of the
Company contained in this Agreement, disregarding all qualifications and
exceptions contained therein relating to materiality or Material Adverse Effect,
are true and correct with only such exceptions as would not in the aggregate
reasonably be expected to have a Material Adverse Effect.
 
 
ARTICLE 4
Representations and Warranties of Buyer
 
Buyer represents and warrants to the Company as of the date hereof and as of the
Closing Date that:
 
Section 4.01. Corporate Existence and Power.  Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of Hong Kong
and has all corporate powers required to carry on its business as currently
conducted.
 
 
 
41

--------------------------------------------------------------------------------

 
 
Section 4.02. Corporate Authorization.  The execution, delivery and performance
by Buyer of this Agreement and the other Transaction Documents and the
consummation by Buyer of the transactions contemplated hereby and thereby are
within Buyer’s corporate powers and have been duly authorized by all necessary
corporate action on the part of Buyer.  This Agreement has been, and the other
Transaction Documents will be at the Closing, duly executed and delivered by
Buyer and, assuming the due authorization, execution and delivery by the
Company, this Agreement constitutes, and the other Transaction Documents will
constitute at the Closing, legal, valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their respective terms (subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws affecting creditors’ rights generally and general
principles of equity).
 
Section 4.03.  Governmental Authorization.  The execution, delivery and
performance by Buyer of this Agreement and the consummation of the transactions
contemplated hereby require no action by or in respect of, or filing with, any
Governmental Authority other than (i) compliance with any applicable
requirements of the 1934 Act and any applicable state securities laws; (ii) an
early warning press release and report to be filed under Section 102.1 of the
Securities Act (Ontario); (iii) an insider trading report under National
Instrument 55-104 Insider Reporting Requirements and Exemptions; (iv) compliance
with any applicable requirements of the HSR Act; and (v) such other actions or
filings the absence of which would not reasonably be expected to prevent Buyer
from consummating the transactions contemplated hereby.
 
Section 4.04.  Noncontravention.  The execution, delivery and performance by
Buyer of this Agreement and the other Transaction Documents and the consummation
by the Company of the transactions contemplated hereby and thereby do not and
will not (i) violate the certificate of incorporation, bylaws or comparable
organizational documents of Buyer, (ii) assuming compliance with the matters
referred to in Section 4.03, violate any Applicable Law, or (iii) require any
consent or other action by any Person under, constitute a default under, or give
rise to any right of termination, cancellation or acceleration of any right or
obligation of the Buyer.
 
Section 4.05. Financing.  Buyer has, or will have prior to the Closing,
sufficient cash, available lines of credit or other sources of immediately
available funds to enable it to make payment of the Purchase Price and any other
amounts to be paid by it hereunder.
 
Section 4.06.  Information to be Provided. The information with respect to Buyer
and its subsidiaries that Buyer furnishes to the Company in writing specifically
for use in the Proxy Statement, each time any Proxy Statement is distributed to
the shareholders of the Company or any other solicitation of shareholders of the
Company is made by or on behalf of the Company, and at the time of the
shareholders vote, in the light of the circumstances under which the statements
contained in the Proxy Statement or any other solicitation are made, will not be
false or misleading with respect to any material fact regarding Buyer and its
subsidiaries or omit to state any material fact regarding Buyer and its
subsidiaries necessary in order to make the statements regarding Buyer and its
subsidiaries made therein not false or misleading.  The information with respect
to the Buyer and its subsidiaries that the Buyer supplies with respect to any
regulatory filing contemplated hereunder, when submitted to the relevant
Governmental Authorities, in the light of the circumstances under which the
statements contained in such regulatory filing and related attachments and
supplements are made, will not be false or misleading with respect to any
material fact regarding the Buyer and its subsidiaries or omit to state any
material fact regarding the Buyer and its subsidiaries necessary in order to
make the statements regarding the Buyer and its subsidiaries made therein not
false or misleading.
 
 
 
42

--------------------------------------------------------------------------------

 
 
Section 4.07.  Questionable Payments.   Neither the Buyer nor, to the Buyer’s
knowledge, any of its shareholders, directors, officers, employees, agents or
other Persons acting on behalf of the Buyer, has on behalf of the Buyer or any
of its Subsidiaries: (a) used any company funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payments to any governmental officials
or employees; (c) established or maintained any unlawful or unrecorded fund of
corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Buyer; or (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature.
 
Section 4.08.  Absence of Certain Events.  No event described in Item 401(f) of
Regulation S-K under the Securities Act applies to Buyer or, to the knowledge of
the Buyer, its Affiliates (with all references to “Federal” or “State” being
deemed to include all Governmental Authorities which has jurisdiction over
Buyer).
 
Section 4.09.  Purchase for Investment.  (a) Buyer is purchasing the Purchased
Securities for investment for its own account and not with a view to, or for
sale in connection with, any distribution thereof.  Buyer (either alone or
together with its advisors) has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks of
its investment in the Purchased Securities and is capable of bearing the
economic risks of such investment. Buyer is an “accredited investor” as that
term is defined in Rule 501(a) under the Securities Act.
 
(b) Buyer understands that the Purchased Securities will not be registered under
the Securities Act, or any state securities laws, in reliance upon exemptions
from applicable registration requirements. Buyer understands and agrees that the
Purchased Securities, or any interest therein, may not be resold or otherwise
disposed of by Buyer unless the resale of the Purchased Securities is
subsequently registered under the Securities Act or an exemption therefrom
 
 
43

--------------------------------------------------------------------------------

 
 
(c) Buyer understands and agrees that each certificate or other document
evidencing or representing the Purchased Securities shall be stamped or
otherwise imprinted with a legend in the form set forth below or a similar
legend:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”).  SUCH SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
REGISTRATION OR AN EXEMPTION THEREFROM.
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [INSERT THE DATE THAT IS 4 MONTHS AND A DAY AFTER
THE ISSUANCE DATE].
 
(d) The Buyer is aware that the Common Stock Issuance constitutes an acquisition
of control of the Company for purpose of the Income Tax Act (Canada).
 
Section 4.10.  Litigation.  There is no action, suit, investigation or
proceeding pending or, to the knowledge of Buyer, threatened against or
affecting Buyer before any arbitrator or any Governmental Authority that in any
manner challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement.
 
Section 4.11.  Finders’ Fees.  Except for PacBridge Capital Partners, whose fees
and expenses will be paid by Buyer, there is no investment banker, broker,
finder or other intermediary that has been retained by or is authorized to act
on behalf of Buyer who might be entitled to any fee or commission in connection
with the transactions contemplated by this Agreement.
 
 
ARTICLE 5
Covenants of the Parties
 
Section 5.01.  Conduct of the Company.  Except for matters (x) expressly
contemplated by this Agreement or the other Transaction Documents, (y) disclosed
in Schedule 5.01 or (z) as otherwise consented to in advance in writing by
Buyer, from the date hereof until the date of first meeting of the New Board
following the Closing, the Company shall, and shall cause each of the
Subsidiaries to, conduct its business in the ordinary course consistent with
past practice and use its reasonable best efforts to (i) preserve intact its
present business organization, (ii) maintain in effect all of its Governmental
Authorizations necessary to conduct its business in the ordinary course
consistent with past practice, (iii) keep available the services of its
directors, officers and key employees, (iv) maintain satisfactory relationships
with its customers, lenders, suppliers and others having material business
relationships with it, and (v) manage its working capital (including the timing
of collection of accounts receivable and of the payment of accounts payable and
the management of inventory) in the ordinary course of business consistent with
past practice.  Without limiting the generality of the foregoing, except for
matters (x) expressly contemplated by this Agreement, (y) as otherwise consented
to in advance in writing by Buyer, or (z) as disclosed in Schedule 5.01, the
Company shall not, and shall not permit any of the Subsidiaries to:
 
 
 
44

--------------------------------------------------------------------------------

 
 
(a) amend its articles or bylaws or other similar organizational documents
(whether by merger, consolidation or otherwise);
 
(b) change the Company’s jurisdiction of incorporation from the federal
jurisdiction of Canada to the State of Nevada or any other jurisdiction;
 
(c) (i) split, combine or reclassify any shares of its capital stock (other than
the Consolidation effected in accordance with Section 5.16), (ii) declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock, or (iii)
redeem, repurchase or otherwise acquire or offer to redeem, repurchase, or
otherwise acquire any Company Securities or any Subsidiary Securities;
 
(d) (i) issue, deliver or sell, or authorize the issuance, delivery or sale of,
any shares of any Company Securities or Subsidiary Securities, other than the
issuance of (A) any shares of the Common Stock upon the exercise of Stock
Options or warrants that are outstanding on the date of this Agreement in
accordance with the terms of those options or warrants on the date of this
Agreement and (B) any Subsidiary Securities to the Company or any other
Subsidiary of the Company or (ii) amend any term of any Company Security or any
Subsidiary Security (in each case, whether by merger, consolidation or
otherwise);
 
(e) incur any capital expenditures or any obligations or liabilities in respect
thereof, except for (i) those contemplated by the capital expenditure budget
that has been made available to Buyer prior to the date of this Agreement and
(ii) any unbudgeted capital expenditures not to exceed $75,000 individually;
 
(f) acquire (by merger, consolidation, acquisition of stock or assets or
otherwise), directly or indirectly, any assets, securities, properties,
interests or businesses, other than (i) supplies in the ordinary course of
business of the Company and its Subsidiaries in a manner that is consistent with
past practice and (ii) acquisitions with a purchase price (including assumed
indebtedness) that does not exceed $50,000 individually;
 
(g) sell, lease or otherwise transfer, or create or incur any Lien on, any of
the Company’s or its Subsidiaries’ assets, securities, properties, interests or
businesses, other than (i) sales of Company product, inventory or obsolete
equipment in the ordinary course of business consistent with past practice, (ii)
sales of assets, securities, properties, interests or businesses with a sale
price (including any related assumed indebtedness) that does not exceed $50,000
individually, and (iii) subject to approval of the Company Board, sales of
shares of Spectrum Pharmaceuticals and/or auction-rate securities owned by the
Company;
 
 
 
45

--------------------------------------------------------------------------------

 
 
(h) other than in connection with actions permitted by Section 5.01(e) or
Section 5.01(f), make any loans, advances or capital contributions to, or
investments in, any other Person, other than in the ordinary course of business
consistent with past practice;
 
(i) create, incur, assume, or otherwise be liable with respect to any
indebtedness for borrowed money or guarantees thereof;
 
(j) (i) enter into any contract, agreement, arrangement or understanding of the
type referred to in Section 3.12 or (ii) enter into, amend or modify in any
material respect or terminate any Material Contract or otherwise waive, release
or assign any material rights, claims or benefits of the Company or any of its
Subsidiaries;
 
(k) enter into, amend or modify in any respect any Government Contract
(including to extend the terms thereof, but excluding termination or assignment
of the same to a third party) if such contract involves the manufacture or
export of “defense articles” (including “technical data”) or the provision of
“defense services,” as those terms are defined under sections 120.6, 120.10, and
120.9, respectively, of ITAR or take any other action not required under any
Current Military Contracts that would require or result in the ownership,
possession, control, manufacture or export of new or additional “defense
articles” (including “technical data”) or represent the provision of “defense
services,” as those terms are defined under sections 120.6, 120.10, and 120.9,
respectively, of ITAR;
 
(l) (i) with respect to any director, officer, employee or independent
contractor of the Company or any of its Subsidiaries whose annual base salary
exceeds $100,000, (A) grant or increase any severance or termination pay to (or
amend any existing severance pay or termination arrangement) or (B) enter into
any employment, deferred compensation or other similar agreement (or amend any
such existing agreement), (ii) increase benefits payable under any existing
severance or termination pay policies, (iii) establish, adopt or amend (except
as required by Applicable Law) any collective bargaining, bonus, profit-sharing,
thrift, pension, retirement, deferred compensation, stock option, restricted
stock or other benefit plan or arrangement or (iv) increase compensation, bonus
or other benefits payable to any employee of the Company or any of its
Subsidiaries, except, with respect to any director, officer, employee or
independent contractor of the Company or any of its Subsidiaries whose annual
base salary does not exceed $100,000, for increases in the ordinary course of
business consistent with past practice;
 
 
 
46

--------------------------------------------------------------------------------

 
 
(m) change the Company’s methods of accounting, except as required by concurrent
changes in GAAP or in Regulation S-X of the 1934 Act, as agreed to by its
independent public accountants;
 
(n) settle, or offer or propose to settle, (i) any material litigation,
investigation, arbitration, proceeding or other claim involving or against the
Company or any of its Subsidiaries, (ii) any shareholder litigation or dispute
against the Company or any of its officers or directors or (iii) any litigation,
arbitration, proceeding or dispute that relates to the transactions contemplated
hereby;
 
(o) take any action that would make any representation or warranty of the
Company hereunder, or omit to take any action necessary to prevent any
representation or warranty of the Company hereunder from being, inaccurate in
any respect at, or as of any time before, the Closing Date;
 
(p) sell, lease, license, assign, transfer, abandon, allow to lapse or otherwise
dispose of, encumber or subject to any Lien, any Owned Intellectual Property
other than in accordance with non-exclusive licenses to customers entered into
in the ordinary course of business consistent with past practice; or
 
(q) agree, resolve or commit to do any of the foregoing.
 
For the avoidance of doubt, the Company shall not, and shall not permit any of
the Subsidiaries to, take any actions relating to items set forth on Schedule
5.01 if the terms of such items are materially different from those disclosed in
Schedule 5.01, without first disclosing such material differences to Buyer and
obtaining the Buyer’s prior written consent.
 
Section 5.02.  Company Shareholder Meeting; Proxy Statement. (a) The Company
shall cause a meeting of its shareholders (the “Company Shareholder Meeting”) to
be duly called and held as soon as practicable after the date hereof for the
purpose of voting on the Common Stock Issuance.  Subject to Section 5.03, the
Company Board shall (i) recommend to the Company’s shareholders their approval
of the Common Stock Issuance by the Company’s shareholders, (ii) use its
reasonable best efforts to obtain the Company Shareholder Approval, (iii) not
effect an Adverse Recommendation Change and (iv) otherwise comply with all legal
requirements applicable to such meeting.
 
(b) Promptly upon request, Buyer shall use reasonable best efforts to provide
such information reasonably requested by the Company for inclusion in the Proxy
Statement.  As soon as practicable after the date hereof (and in accordance with
Section 5.02(d)), the Company shall prepare and file the Proxy Statement with
the SEC.  Subject to Section 5.03, the Proxy Statement shall include the
recommendation of the Company Board in favor of approval by the Company’s
shareholders of the Common Stock Issuance.  The Company shall use its reasonable
best efforts to cause the Proxy Statement to be mailed to its shareholders as
soon as practicable after the date hereof.  The Company shall promptly provide
copies, consult with Buyer and prepare written responses with respect to any
written comments received from the SEC with respect to the Proxy Statement and
advise Buyer of any oral comments received from the SEC.  The Company shall
ensure that the Proxy Statement complies in all material respects with the rules
and regulations promulgated by the SEC under the 1934 Act, the Canada Business
Corporations Act and applicable Canadian securities laws. The Company shall use
its reasonable best efforts to cause the shares of Common Stock to be issued to
Buyer pursuant to the transactions contemplated hereby to be listed on the
NASDAQ Capital Market, subject to official notice of issuance and the timing of
the completion of the Consolidation.
 
 
 
47

--------------------------------------------------------------------------------

 
 
(c) The Company and Buyer shall make all necessary filings with respect to this
Agreement and the transactions contemplated hereby under the 1933 Act and the
1934 Act and applicable state “blue sky” laws, applicable Canadian securities
laws and the rules and regulations thereunder.  If, at any time prior to the
Closing Date, any information relating to the Company or Buyer, or any of their
respective Affiliates, officers or directors should be discovered by the Company
or Buyer that should be set forth in an amendment or supplement to the Proxy
Statement so that such documents would not include any misstatement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the party hereto that discovers such information shall promptly
notify the other parties hereto and an appropriate amendment or supplement
describing such information shall be promptly filed with the SEC and on SEDAR
and, to the extent required by law, disseminated to the shareholders of the
Company.
 
(d) The Company and Buyer shall cooperate with each other in preparing and
setting mutually acceptable dates for the filing of the Proxy Statement with the
SEC and on SEDAR (and any supplements or amendments thereto, and its
distribution to the shareholders of the Company. Without limiting the generality
of the foregoing, (i) Buyer and its counsel shall be given a reasonable
opportunity to review and comment on the Proxy Statement (and any supplements or
amendments thereto) each time before it is filed with the SEC or on SEDAR, and
reasonable and good faith consideration shall be given to any comments made by
Buyer and its counsel, and (ii) the Company shall provide Buyer and its counsel
with (A) any comments or other communications, whether written or oral, that the
Company or its counsel may receive from time to time from the SEC or its staff
with respect to the Proxy Statement (and any supplements or amendments thereto)
promptly after receipt of those comments or other communications and (B) a
reasonable opportunity to participate in the response to those comments and to
provide comments on that response (to which reasonable and good faith
consideration shall be given), including by participating in any discussions or
meetings with the SEC.  No amendment or supplement to the Proxy Statement shall
be filed without first giving Buyer a reasonable opportunity and period of time
to review the same and provide comments on the same, to which reasonable and
good faith consideration shall be given.
 
 
 
48

--------------------------------------------------------------------------------

 
 
Section 5.03.  No Solicitation; Other Offers. (a) General Prohibitions.  Neither
the Company nor any of its Subsidiaries shall, nor shall the Company or any of
its Subsidiaries authorize or permit any of its or their officers, directors,
employees, investment bankers, attorneys, accountants, consultants or other
agents or advisors (“Representatives”) to, directly or indirectly, (i) solicit,
initiate or take any action to facilitate or encourage the submission of any
Acquisition Proposal or any inquiry, indication of interest or the making of any
proposal that could reasonably be expected to lead to any Acquisition Proposal,
or, (ii) conduct or engage in any discussions or negotiations with, disclose any
non-public information relating to the Company or any of its Subsidiaries to, or
afford access to the business, properties, assets, books or records of the
Company or any of its Subsidiaries to, or otherwise cooperate in any way with,
or assist, participate in, knowingly facilitate or encourage any effort by, any
Third Party that is seeking to make, or has made, any Acquisition Proposal,
(iii) (x) amend or grant any waiver or release under any standstill or similar
agreement with respect to any class of equity securities of the Company or any
of its Subsidiaries under the Company Rights Agreement, or (y) approve any
transaction under, or any Third Party becoming an “interested shareholders”
under Applicable Law, (iv) enter into any agreement in principle, letter of
intent, term sheet, merger agreement, acquisition agreement, option agreement or
similar instrument relating to any Acquisition Proposal, (v) (A) recommend in
favor of any Acquisition Proposal, (B) fail to recommend against acceptance of
any Third Party tender offer or exchange offer for the Common Stock within ten
(10) Business Days after the commencement (as defined in Rule 14d-2 under the
1934 Act) of such offer, (C) fail to make, withdraw or modify in a manner
adverse to Buyer the Company Board Recommendation or take any action or make any
statement inconsistent with the Company Board Recommendation,  or (D) resolve or
agree to take any of the foregoing actions (any of the foregoing in this clause
(v), an “Adverse Recommendation Change”).  It is agreed that any violation of
the restrictions of the Company set forth in this Section by any Representative
of the Company or any of its Subsidiaries shall be a breach of this Section by
the Company.
 
 
 
49

--------------------------------------------------------------------------------

 
 
(b) Exceptions.  Notwithstanding Section 5.03(a), at any time prior to the
approval by the Company’s shareholders of the Common Stock Issuance, the Company
Board, acting directly or indirectly through any Representative, may (i) engage
in negotiations or discussions with any Third Party that, subject to the
Company’s compliance with this Section 5.03, has made (and not withdrawn) a bona
fide unsolicited Acquisition Proposal in writing that the Company Board
determines in good faith, after consultation with the Company’s outside legal
counsel and a financial advisor of nationally recognized standing (including JMP
Securities), constitutes or would reasonably be expected to result in a Superior
Proposal, (ii) thereafter furnish to such Third Party non-public information
relating to the Company or any of its Subsidiaries pursuant to an executed
confidentiality agreement with terms not less favorable to the Company than
those contained in the Confidentiality Agreement and containing additional
provisions that expressly permit the Company to comply with the terms of this
Section 5.03 (a copy of which confidentiality agreement shall be promptly (in
all events within twenty-four (24) hours) provided for informational purposes to
Buyer), (iii) following receipt of and on account of such Superior Proposal, (x)
subject to compliance with Section 5.03(c), amend the Company Rights Agreement
and make any other waivers under Applicable Law reasonably consistent with the
provisions of this Section 5.03, and/or (y) subject to compliance with Sections
5.03(c) and 5.03(d), make an Adverse Recommendation Change, and/or (iv) take any
non-appealable, final action that any court of competent jurisdiction orders the
Company to take, but in each case referred to in the foregoing clauses (i)
through (iv), only if the Company Board determines in good faith by a majority
vote, after consultation with the Company’s outside legal counsel, that the
failure to take such action would result in a breach of its fiduciary duties
under Applicable Law.  Nothing contained herein shall prevent the Company Board
from complying with Rule 14d-9 and Rule 14e-2(a) under the 1934 Act with regard
to an Acquisition Proposal, so long as any action taken or statement made to so
comply is consistent with this Section 5.03; provided that any such action taken
or statement made that relates to an Acquisition Proposal shall be deemed to be
an Adverse Recommendation Change unless the Company Board reaffirms the Company
Board Recommendation in such statement or in connection with such action.
 
(c) Required Notices.  The Company Board shall not take any of the actions
referred to in clauses (i) through (iv) of Section 5.03(b) unless the Company
shall have delivered to Buyer a prior written notice advising Buyer that it
intends to take such action, and, after taking such action, the Company shall
continue to advise Buyer on a current basis of the status and terms of any
discussions and negotiations with the Third Party. In addition, the Company
shall notify Buyer promptly (but in no event later than twenty-four (24) hours)
after receipt by the Company (or any of its Representatives) of any Acquisition
Proposal, any indication that a Third Party is considering making an Acquisition
Proposal or any request for information relating to the Company or any of its
Subsidiaries or for access to the business, properties, assets, books or records
of the Company or any of its Subsidiaries by any Third Party that may be
considering making, or has made, an Acquisition Proposal.  The Company shall
provide such notice orally and in writing and shall identify the Third Party
making, and the terms and conditions of, any such Acquisition Proposal,
indication or request.  The Company shall keep Buyer fully informed, on a
current basis, of the status and details of any such Acquisition Proposal,
indication or request, and shall promptly (but in no event later than
twenty-four (24) hours after receipt) provide to Buyer copies of all
correspondence and written materials sent or provided to the Company or any of
its Subsidiaries that describes any terms or conditions of any Acquisition
Proposal (as well as written summaries of any oral communications addressing
such matters).  Any material amendment to any Acquisition Proposal will be
deemed to be a new Acquisition Proposal for purposes of the Company’s compliance
with this Section 5.03(c).
 
 
 
50

--------------------------------------------------------------------------------

 
 
(d) “Last Look”.  Further, the Company Board shall not make an Adverse
Recommendation Change in response to an Acquisition Proposal (or terminate this
Agreement pursuant to Section 7.01(d)(ii)), unless (i) such Acquisition Proposal
constitutes a Superior Proposal, (ii) the Company promptly notifies Buyer, in
writing at least ten (10) calendar days before taking that action, of its
intention to do so, attaching the copy of the proposed definitive agreement
under which such Superior Proposal is to be consummated, which shall be in final
form in all material respect and include all schedules, annexes and exhibits
thereto, and the identity of the Third Party making the Acquisition Proposal,
and (iii)  Buyer does not make, within five (5) calendar days after its receipt
of that written notification, an offer that is at least as favorable to the
shareholders of the Company as such Superior Proposal (as determined by the
Company Board in good faith after considering the advice of outside legal
counsel and a financial advisor of internationally recognized reputation) (it
being understood and agreed that the Company shall not make an Adverse
Recommendation Change or enter into any such binding agreement during the
abovementioned period, and further understood that any amendment to the
financial terms or other material terms of such Superior Proposal shall require
a new written notification from the Company and a new ten (10) calendar day
period under this Section 5.03(d)).
 
(e)           Definition of Superior Proposal.  For purposes of this Agreement,
“Superior Proposal” means a bona fide, unsolicited written Acquisition Proposal
for purchase of Common Stock of the Company or all or substantially all of the
consolidated assets of the Company and its Subsidiaries, on terms that the
Company Board determines in good faith by a majority vote, after considering the
advice of a financial advisor of nationally recognized standing and outside
legal counsel and taking into account all the terms and conditions of the
Acquisition Proposal, including any break-up fees, expense reimbursement
provisions and conditions to consummation, are more favorable and provide
greater value to all the Company’s shareholders than as provided hereunder
(taking into account any proposal by Buyer to amend the terms of this Agreement
pursuant to Section 5.03(d)), which the Company Board determines is reasonably
likely to be consummated on the terms proposed without unreasonable delay,
taking into account all financial, legal, regulatory and other aspects of such
Acquisition Proposal, and for which financing is then fully committed or
determined to be available by the Company Board.  In making such determination,
the Company Board shall consider, without limitation, the following terms and
conditions of the Acquisition Proposal and the transactions proposed by the
Buyer: the potential strategic benefits or synergies of the respective
transactions, the respective business plans proposed by the Buyer and such Third
Party, and other potential cooperative and development opportunities that may
arise as a result of the respective transactions.
 
 
 
51

--------------------------------------------------------------------------------

 
 
(f)           Obligation to Terminate Existing Discussions.  The Company shall,
and shall cause its Subsidiaries and its and their Representatives to, cease
immediately and cause to be terminated any and all existing activities,
discussions or negotiations, if any, with any Third Party and its
Representatives and its financing sources conducted prior to the date hereof
with respect to any Acquisition Proposal.
 
Section 5.04.  Access to Information.  From the date hereof until the Closing
Date and subject to Applicable Law, the Company shall, and shall cause its
Subsidiaries to, (i) give Buyer, its counsel, financial advisors, auditors and
other authorized representatives reasonable access to its offices, properties,
books and records (including access to conduct environmental investigations,
audits and assessments), (ii) furnish to Buyer, its counsel, financial advisors,
auditors and other authorized representatives such financial and operating data
and other information as Buyer may reasonably request and assist Buyer, its
counsel, financial advisors, auditors and other authorized representatives with
further due diligence investigation of the Company and its Subsidiaries and
(iii) instruct its employees, counsel, financial advisors, auditors and other
authorized representatives to cooperate with Buyer in its investigation of the
Company and its Subsidiaries.  From the date hereof and until the Closing Date,
there will be information sessions between the Company’s management and Buyer on
at least a monthly basis, and Buyer will have the right to reasonably request
for meetings with or access to the Company Board.  Any investigation pursuant to
this Section shall be conducted in such manner as not to interfere unreasonably
with the conduct of the business of the Company.  No information or knowledge
obtained in any investigation pursuant to this Section shall affect or be deemed
to modify any representation or warranty made by the Company hereunder.
 
Section 5.05.  Notices of Certain Matters.  Prior to the Closing, the Company
shall promptly notify Buyer of:
 
(a) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement or the other Transaction Documents;
 
(b) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement or the other
Transaction Documents;
 
(c) any actions, suits, claims, investigations or proceedings commenced or, to
its knowledge, threatened against, relating to or involving or otherwise
affecting the Company or any of its Subsidiaries, that, if pending on the date
of this Agreement, would have been required to have been disclosed pursuant to
any Section of this Agreement or that relate to the consummation of the
transactions contemplated by this Agreement or the other Transaction Documents;
 
 
 
52

--------------------------------------------------------------------------------

 
 
(d) any inaccuracy of any representation or warranty contained in this Agreement
at any time during the term hereof that could reasonably be expected to cause
any of the conditions set forth in Section 6.02(a) not to be satisfied; and
 
(e) any failure of that party to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it hereunder;
 
provided that the delivery of any notice pursuant to this Section 5.05 shall not
limit or otherwise affect the remedies available hereunder to Buyer.
 
Section 5.06.  Reasonable Best Efforts to Complete.  (a) Subject to the terms
and conditions of this Agreement, each of Buyer and the Company will use their
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or desirable under Applicable Laws to
consummate the transactions contemplated by this Agreement, including (i)
preparing and filing as promptly as practicable with any Governmental Authority
or other third party all documentation to effect all necessary filings, notices,
petitions, statements, registrations, submissions of information, applications
and other documents and (ii) obtaining and maintaining all approvals, consents,
registrations, permits, authorizations and other confirmations required to be
obtained from any Governmental Authority or other third party that are
necessary, proper or advisable to consummate the transactions contemplated by
this Agreement.
 
(b) The Company and Buyer shall cooperate with one another (i) in determining
whether any action by or in respect of, or filing with, any Governmental
Authority is required, or any actions, consents, approvals or waivers are
required to be obtained from parties to any material contracts, in connection
with the consummation of the transactions contemplated by this Agreement and
(ii) in taking such actions or making any such filings, furnishing information
required in connection therewith and seeking timely to obtain any such actions,
consents, approvals or waivers.
 
(c) In furtherance but not in limitation of Sections 5.06(a) and 5.06(b), if
applicable, Buyer and the Company shall make an appropriate filing of a
Notification and Report Form pursuant to the HSR Act with respect to the
transactions contemplated hereby in a timely manner and supply as promptly as
practicable any additional information and documentary material that may be
requested pursuant to the HSR Act and shall use their reasonable best efforts to
take all other actions necessary to cause the expiration or termination of the
applicable waiting periods under the HSR Act as soon as practicable. The fees
payable with respect to such filing shall be borne 50% by Buyer and 50% by the
Company.
 
 
 
53

--------------------------------------------------------------------------------

 
 
Section 5.07.  Antitakeover Laws.  In the event that any state “control share
acquisition,” “fair price,” “moratorium” or other antitakeover or other similar
Applicable Law is or becomes applicable to this Agreement or the other
Transaction Documents or any of the transactions contemplated hereby or thereby,
the Company and the Company Board shall grant such approvals and take such
actions as are necessary and permitted by Applicable Law so that the
transactions contemplated hereby and thereby may be consummated as promptly as
practicable on the terms contemplated hereby and thereby and otherwise act to
render such antitakeover law inapplicable to this Agreement and the other
Transaction Documents or any of the transactions contemplated hereby and
thereby.
 
Section 5.08.  Confidentiality.  Prior to the Closing Date and after any
termination of this Agreement, each of Buyer and the Company shall hold, and
shall use its reasonable best efforts to cause its officers, directors,
employees, accountants, counsel, consultants, advisors and agents to hold, in
confidence, unless compelled to disclose by Applicable Law, all confidential
documents and information concerning the other party furnished to it or its
Affiliates in connection with the transactions contemplated by this Agreement,
except to the extent that such information can be shown to have been (i)
previously known on a nonconfidential basis by such party, (ii) in the public
domain through no fault of such party or (iii) later lawfully acquired by such
party from sources other than the other party; provided that each of Buyer and
the Company may disclose such information to its officers, directors, employees,
accountants, counsel, consultants, advisors and agents in connection with the
transactions contemplated by this Agreement or the other Transaction Documents
and, with respect to Buyer, to its lenders or other Persons in connection with
obtaining the financing for the transactions contemplated hereby or thereby so
long as such party informs such Persons of the confidential nature of such
information and any such Person agrees to treat it confidentially.  Each of
Buyer and the Company shall satisfy its obligation to hold any such information
in confidence if it exercises the same care with respect to such information as
it would take to preserve the confidentiality of its own similar information.
 
Section 5.09.  Public Announcements.  Buyer and the Company shall consult with
each other before issuing any press release, having any communication with the
press (whether or not for attribution), making any other public statement or
scheduling any press conference or conference call with investors or analysts
with respect to this Agreement or the other Transaction Documents or the
transactions contemplated hereby or thereby and, except in respect of any public
statement or press release or regulatory filing as may be required by Applicable
Law or any listing agreement with or rule of any national securities exchange or
association, shall not issue any such press release or make any such other
public statement or schedule any such press conference or conference call before
giving the other party reasonable prior notice and consultation.
 
 
 
54

--------------------------------------------------------------------------------

 
 
Section 5.10.  Regulatory Matters. (a) Buyer and the Company shall prepare and
submit a final joint Exon-Florio notification in accordance with the regulations
implementing Exon-Florio (the “Exon-Florio Filing”) to the CFIUS as soon as
practicable after the date hereof; and Buyer and the Company shall as promptly
as practicable, but in any event within the time required to avoid possible
rejection or deferred acceptance of the Exon-Florio Filing under 31 C.F.R.
800.403, respond to any inquiries from CFIUS or any other interested
Governmental Authority and make any other requested submissions under
Exon-Florio that are required to be made or that the parties agree should be
made.
 
(b) As soon as practicable, the Company will file voluntary disclosures with
DDTC and the Bureau of Industry and Security of the U.S. Department of Commerce
(“BIS”) in connection with any noncompliance by the Company or its Subsidiaries
with any U.S. export controls statutes or regulations; provided that the Company
will file voluntary disclosures with respect to the events disclosed in Schedule
3.13(a) and Schedule 3.15 no later than 30 days after the date hereof.
 
(c) As soon as practicable after the date hereof, but in any event no later than
60 days after the date hereof, the Company shall work with outside counsel and a
U.S. export compliance consultant and shall complete the jurisdiction and
classification determination identified in Section 6.02(m), including but not
limited to the provision of all information and data necessary for the U.S.
export compliance consultant to complete its review.
 
(d) Unless approval is provided by DDTC prior to December 31, 2010 to permit the
Company’s Specified Business to continue, the Company and its Subsidiaries will
cease manufacturing and exporting “defense articles” and providing “defense
services,” as those terms are defined under sections 120.6 and 120.9,
respectively, of the ITAR upon the completion of the Current Military Contracts,
which are expected to be completed no later than December 31, 2010.  Unless
agreed to by Buyer, the approval of the DDTC referred to in the preceding
sentence shall not impose any condition on the Buyer, the Company or any of its
Subsidiaries that would, in Buyer’s reasonable discretion, have any adverse
effect on Buyer, the Company or the transactions contemplated by this Agreement
or the other Transaction Documents.  Within five (5) Business Days following the
cessation by the Company and its Subsidiaries of manufacturing and exporting
“defense articles” and providing “defense services”, the Company and its
Subsidiaries will notify the DDTC, U.S. Department of State of a material change
in the Company's Statement of Registration resulting from the cessation of such
activities, pursuant to the requirements of ITAR section 122.4(a)(2), and shall
request that DDTC invalidate the Company's registration code.
 
(e) As soon as practicable after their cessation of the activities described in
the immediately preceding paragraph, the Company and its Subsidiaries will take
all necessary action to ensure that the Company and its Subsidiaries no longer
own, control, or possess any “defense articles,” including “technical data,” as
those terms are defined under sections 120.6 and 120.10, respectively, of the
ITAR.
 
 
 
55

--------------------------------------------------------------------------------

 
 
(f) As soon as practicable after the date hereof, the Company shall, and shall
cause its Subsidiaries to, withdraw any previously submitted proposal that if
accepted may result in a Government Contract that involves or may involve the
manufacture or export of “defense articles” (including “technical data”) or the
provision of “defense services,” as those terms are defined under sections
120.6, 120.10, and 120.9, respectively, of ITAR.  In furtherance of and without
limiting the foregoing, within three (3) Business Days after the date hereof,
the Company shall cause Altairnano Inc. to withdraw the proposal identified on
Schedule 5.10(f).
 
Section 5.11.  Securities Law Matters.  (a) The Company agrees to timely file a
Form D with respect to the Purchased Securities as required by Regulation D
under the 1933 Act and to provide a copy thereof to Buyer.  The Company shall
take such action as the parties shall reasonably determine is necessary in order
to obtain an exemption for, or to qualify the Purchased Securities for, sale to
Buyer at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of Buyer.
 
(b) The Company shall file a Current Report on Form 8-K describing the material
terms of the transactions contemplated by this Agreement as required by the 1934
Act and applicable Canadian securities laws, and Buyer and its counsel shall be
given a reasonable opportunity to review and comment on all such filings before
such documents (or any amendment or supplement thereto) are filed with the SEC
or on SEDAR, and the Company shall include in such document any comments
reasonably proposed by Buyer and its counsel.
 
(c) As long as Buyer owns any Purchased Securities, the Company covenants to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the 1934 Act and applicable Canadian securities
laws.  As long as Buyer owns any Purchased Securities, if the Company is not
required to file reports pursuant to the 1934 Act, it will prepare and furnish
to Buyer and make publicly available in accordance with Rule 144(c) such
information as is required for Buyer to sell the Purchased Securities under Rule
144.  The Company further covenants that it will take such further action as any
holder of Purchased Securities may reasonably request, to the extent required
from time to time to enable such Person to sell such Purchased Securities
without registration under the 1933 Act within the requirements of the exemption
provided by Rule 144.
 
(d) The Company shall not, and shall not permit any Affiliate of the Company to,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any security (as defined in Section 2 of the 1933 Act) that would be
integrated with the offer or sale of the Purchased Securities in a manner that
would require the registration under the 1933 Act of the sale of the Purchased
Securities to Buyer.
 
 
56

--------------------------------------------------------------------------------

 
 
Section 5.12.  Indemnification of Directors. Buyer agrees to cause the articles
of incorporation, articles of continuance or similar charter document and bylaws
of the Company to contain the provisions with respect to exculpation and
indemnification of directors of the Company, and advancement of expenses in
connection therewith, set forth in the articles of continuance and bylaws of the
Company on the date of this Agreement (except that such provisions shall
specifically confirm that the obligation to advance expenses applies to former
directors and officers), which provisions shall not be amended for a period of
six years after the Closing (unless such amendment is required by Applicable Law
and except for amendments that do not adversely affect the rights of persons who
immediately prior to the Closing Date were serving as directors or officers of
Company).  This provision may not be amended or waived.
 
Section 5.13.  D&O Insurance.  For six years after the Closing, the Company
shall provide officers’ and directors’ liability insurance, or purchase a “tail
policy”, in each case, in respect of acts or omissions occurring prior to the
Closing covering each person covered by the Company’s officers’ and directors’
liability insurance policy on the date hereof on terms with respect to coverage
and amount comparable to those of such policy in effect on the date hereof as
disclosed to Buyer.  This provision may not be amended or waived.
 
Section 5.14.  Independent Approval of Related Party Transactions.  Consistent
with the NASDAQ listing rules, the Audit Committee of the Company Board or
another independent body of Company Board (such body, the “Independent
Committee”) shall conduct an appropriate review and oversight of related party
transactions of the Company.  For a period of two (2) years after the Closing
and so long as Buyer beneficially owns at least 51.0% of the voting securities
of the Company, any transaction between the Company or any of its Subsidiaries,
on the one hand, and the Buyer or its Affiliates (other than the Company and its
Subsidiaries), on the other hand, that is material to the Company and its
Subsidiaries taken as a whole shall be approved by the Independent
Committee.  This provision may not be amended or waived except with approval of
the Independent Committee.
 
Section 5.15.  Restructuring Efforts. If the Company shall have failed to obtain
the Company Shareholder Approval for the Common Stock Issuance at the Company
Shareholder Meeting (including any adjournment or postponement thereof), then,
unless this Agreement shall have been terminated pursuant to its terms, each of
the parties shall, in good faith negotiate a restructuring of the transactions
provided for herein and in the other Transaction Documents, (it being understood
that neither party shall have any obligation to alter or change the amount or
kind of the Purchase Price, in a manner adverse to such party or its
shareholders), and, if required by Buyer, to resubmit the transaction to
Company’s shareholders for approval, with the timing of such resubmission to be
determined at the reasonable request of Buyer.
 
 
 
57

--------------------------------------------------------------------------------

 
 
Section 5.16.  Consolidation.  The Company and Buyer shall consult with each
other as to the appropriate time to effect the Consolidation, which is expected
to take place around mid-November and shall in any event take place prior to the
Closing and at least 10 Business Days prior to December 20, 2010.  The ratio of
pre-Consolidation shares of Common Stock to post-Consolidation shares of Common
Stock shall not be greater than 4:1 without the prior written consent of the
Buyer.
 
Section 5.17.  Employee Arrangements.  It is the intention of the Company and
Buyer that the Company shall take appropriate steps to (i) amend the option
arrangements as appropriate to reflect the current market conditions, and (ii)
in cooperation with the Buyer, implement measures which retain key personnel
with the Company.  In furtherance of the foregoing, promptly after the date
hereof, the Company shall arrange for meetings between the Buyer and key
personnel of the Company as may be identified by the Buyer, and the Company
shall cause its senior management to take such reasonable actions to cooperate
with the Buyer’s efforts to retain the key personnel and to refrain from taking
any actions that would impede or frustrate the purpose of the Buyer in retaining
key personnel of the Company.
 
Section 5.18.  Standstill.  Prior to the Closing, none of the Buyer, the
Company, or any of their respective Affiliates shall acquire, or enter into any
agreements or arrangements with respect to the acquisition of, Company
Securities other than pursuant to the Transaction Documents; provided that if
the Company amends or waives the Company Rights Agreement in favor of any Third
Party prior to the Closing (including, without limitation, in connection with
any Acquisition Proposal or Superior Proposal), the foregoing restrictions
against the Buyer and its Affiliates shall be automatically amended such that
only those restrictions that apply to such Third Party (and its Affiliates)
pursuant to an agreement executed by such Third Party with the Company shall
apply to Buyer (and its Affiliates).
 
Section 5.19.  Governmental Approvals for Fund Transfer. Buyer will submit as
promptly as practicable following the date hereof all relevant applications for
necessary PRC government approvals under Applicable Law.  Buyer will diligently
pursue such applications and will keep the Company apprised of all
communications with relevant authorities.  Buyer anticipates (but cannot
warrant) that all approvals should be obtained within 20 Business Days from the
submission of the relevant applications.
 
 
 
58

--------------------------------------------------------------------------------

 
 
 
ARTICLE 6
Conditions to Closing
 
Section 6.01. Conditions to Obligations of Buyer and the Company.  The
obligations of Buyer and the Company to consummate the Closing are subject to
the satisfaction or waiver (where permissible under Applicable Law) of the
following conditions:
 
(a) the Company Shareholder Approval shall have been obtained in accordance with
the NASDAQ requirements and Applicable Law;
 
(b) no provision of any Applicable Law shall prohibit the consummation of the
Closing;
 
(c) the shares of Common Stock to be issued to Buyer pursuant to the
transactions contemplated hereunder shall have been approved for listing on the
NASDAQ Capital Market, subject to official notice of issuance;
 
(d) all actions by or in respect of or filings with any Governmental Authority
required to permit the consummation of the Closing shall have been taken, made
or obtained;
 
(e) the government of the United States shall have completed its national
security review and, if necessary, investigation under Exon-Florio, and shall
have concluded that no adverse action with respect to the transactions
contemplated by this Agreement and the other Transaction Documents is necessary,
including any action to suspend or prohibit any of the transactions or to impose
a condition on Buyer, the Company or any of its Subsidiaries that would have an
adverse effect on the Business that would be unacceptable to the Buyer in its
reasonable discretion or that would limit Buyer’s ability to exercise its
ownership rights with respect to the Company; and
 
(f) each of the following shall have occurred:
 
(i) the Company and its Subsidiaries shall have taken all necessary action to
ensure that the Company and its Subsidiaries do not own, control, or possess any
“defense articles,” including “technical data”, as those terms are defined under
sections 120.6 and 120.10, respectively, of the ITAR;
 
(ii) the Company and its Subsidiaries shall have ceased manufacturing and
exporting “defense articles” and providing “defense services”, as those terms
are defined under sections 120.6 and 120.9, respectively, of the ITAR;
 
(iii) the Company and its Subsidiaries shall have notified DDTC, U.S. Department
of State of a material change in the Company's Statement of Registration
resulting from the cessation of the activities listed in (ii), pursuant to the
requirements of ITAR section 122.4(a)(2), and requested that DDTC invalidate the
Company's registration code; and
 
 
 
59

--------------------------------------------------------------------------------

 
 
(g) any applicable waiting period under the HSR Act relating to the transactions
contemplated hereby shall have expired or been terminated.
 
Section 6.02.  Conditions to Obligation of Buyer.  The obligation of Buyer to
consummate the Closing is subject to the satisfaction of the following further
conditions:
 
(a) (i) the representations and warranties of the Company set forth in Section
3.01 (Corporate Existence and Power), Section 3.02 (Corporate Authorization),
Section 3.05 (Capitalization), Section 3.06 (Subsidiaries), Section 3.27
(Finders’ Fees), and Section 3.29 (Antitakeover Matters; Company Rights Plan)
shall be true and correct at and as of the Closing Date with the same force and
effect as if made at and as of the Closing Date (other than such representations
or warranties that by their terms address matters only as of another specified
time, which shall be true and correct only as of such time), and (ii) the
representations and warranties of the Company contained in this Agreement or in
any certificate or other writing delivered by the Company pursuant hereto
(disregarding all materiality and Material Adverse Effect qualifications
contained therein) shall be true and correct at and as of the Closing Date with
the same force and effect as if made at and as of the Closing Date (other than
such representations or warranties that by their terms address matters only as
of another specified time, which shall be true and correct only as of such
time), with, in the case of this clause (ii) only, such exceptions as have not
had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;
 
(b) the Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it on or prior to the Closing
Date;
 
(c) no Material Adverse Effect shall have occurred since the date of this
Agreement and be continuing for a period of over 15 calendar days or exist as of
the Closing;
 
(d) Buyer shall have received a certificate of the Company, dated as of the
Closing Date, executed by the Chief Executive Officer or Chief Financial Officer
of the Company, that each of the conditions set forth in Section 6.02(a) through
Section 6.02(c) has been satisfied;
 
(e) the Company shall have executed and delivered to Buyer each of the
Transaction Documents to which the Company is a party which has not been
executed and delivered by it prior to the Closing Date;
 
(f) Buyer shall have received from U.S. and Canadian legal counsel to the
Company, an opinion in form and substance reasonably satisfactory to Buyer and
its counsel;
 
 
 
60

--------------------------------------------------------------------------------

 
 
(g) Buyer shall have received a certificate of the Company, dated as of the
Closing Date, executed by the Secretary or Assistant Secretary of the Company,
certifying as to (i) the certificate of incorporation and bylaws of the Company
as in effect on the Closing Date, (ii) all resolutions of the board of directors
(and committees thereof) of the Company relating to the Transaction Documents
and the transactions contemplated thereby and (iii) the incumbency of all
officers of the Company executing the Transaction Documents and any other
agreement or document contemplated thereby;
 
(h) the Company shall have taken such actions such that at the Closing the
Company Board shall consist of nine (9) directors, five (5) of whom shall have
been designated by Buyer, three (3) of whom shall be independent directors (one
of such independent directors shall be such individual designated by Al Yousuf
LLC pursuant to the Al Yousuf Agreements), and one (1) of whom shall be an
executive of the Company, and the Company shall have delivered resignations in
form and substance reasonably acceptable to Buyer of each of the current
directors of the Company who shall not have been designated by the Company
pursuant to this Section 6.02(h);
 
(i) no stop order or suspension of trading shall have been imposed by the SEC or
any Governmental Authority or regulatory body or the NASDAQ Capital Market with
respect to public trading in the Common Stock;
 
(j) there shall not have been instituted or pending any action or proceeding (or
any investigation or other inquiry that might result in such action or
proceeding) by any Governmental Authority, or by any other Person, domestic,
foreign or supranational before any Governmental Authority (other than a
Shareholder Derivative Action), (i) challenging or seeking to make illegal, to
delay materially or otherwise directly or indirectly to restrain or prohibit the
consummation of the transactions contemplated by this Agreement, seeking to
obtain material damages or otherwise directly or indirectly relating to the
transactions contemplated by this Agreement, (ii) seeking to restrain, prohibit
or otherwise interfere with Buyer’s or any of its Affiliates’ (A) ability
effectively to exercise full rights of ownership of the Purchased Securities,
including the right to vote any shares of Common Stock acquired or owned by
Buyer or any of Buyer’s Affiliates following the Closing Date on all matters
properly presented to the Company’s shareholders, or (B) ownership or operation
of all or any material portion of the business or assets of the Company and its
Subsidiaries, taken as a whole; provided that any actions taken pursuant to
Section 5.10 to divest any products or technology involving the sale of “defense
articles” or “technical data,” shall not be deemed to constitute a
nonfulfillment of the condition contained in this Section 6.02(j)(ii)(B), (iii)
seeking to compel the disposal of or hold separate of all or any material
portion of the business or assets of the Company and its Subsidiaries, taken as
a whole; provided that any actions taken pursuant to Section 5.10 to divest any
products or technology involving the sale of “defense articles” or “technical
data,” shall not be deemed to constitute a nonfulfillment of the condition
contained in this Section 6.02(j)(iii), or (iv) that otherwise is likely to have
a Material Adverse Effect;
 
 
 
61

--------------------------------------------------------------------------------

 
 
(k) there shall not have been any Applicable Law proposed, enacted, enforced,
promulgated, issued or deemed applicable to the transactions contemplated
hereby, by any Governmental Authority, that is reasonably likely, directly or
indirectly, to result in any of the consequences referred to in clauses (i)
through (iv) of paragraph (j) above;
 
(l) there shall not be pending or threatened any action or proceeding (or any
investigation or other inquiry that might result in such action or proceeding)
by any Governmental Authority against the Company or any of its Subsidiaries in
connection with any noncompliance by the Company or its Subsidiaries with any
export controls statutes or regulations;
 
(m) Buyer shall have received, from a U.S. export compliance consultant that is
reasonably acceptable to both the Company and Buyer (whose fees shall be
advanced by Buyer and reimbursed 100% by the Company if the Closing occurs, or
50% by the Company if this Agreement is terminated), a jurisdiction and
classification determination that (i) identifies each of the products,
technology, and related services possessed, produced, sold by, or under
development by the Company or its Subsidiaries, (ii) indicates whether each
product, technology and related service is under the jurisdiction of DDTC, BIS,
or any other Governmental Authority, and (iii) states what, if any, the
classification category is for each product, technology and related
service.  The jurisdiction and classification determination shall demonstrate,
to the satisfaction of Buyer, that:  (i) the closing conditions set forth in
Sections 6.01(f)(i) and 6.01(f)(ii) have been satisfied, (ii) no products,
technology, or related services that Buyer, its sole discretion, deems essential
to the transactions contemplated by this Agreement or the other Transaction
Documents or to the ongoing operation of the business of the Company after the
Closing will be excluded from the transactions as a result of the actions
required by closing condition set forth in Section 6.01(f)(i) or in Section
6.01(f)(ii); (iii) other than to countries identified in Part 746 of the EAR
(“EAR Embargoed Countries”), the Company will not be prohibited from exporting
or reexporting products, technology or related services possessed, produced,
sold by, or under development by the Company or its Subsidiaries; and (iv) other
than in EAR Embargoed Countries, the Company will not be prohibited from
manufacturing outside the United States products produced, sold by, or under
development by the Company or its Subsidiaries; and
 
(n) there shall not have been instituted or pending any shareholder derivative
actions relating to the transactions contemplated hereby (“Shareholder
Derivative Actions”) before any Governmental Authority that (x) has resulted or
is reasonably likely to result in the issuance of any temporary or permanent
injunction binding on the Buyer, the Company or their respective Affiliates or
relating to the transactions contemplated by the Transaction Documents or (y)
has resulted or is reasonably likely to result in any preliminary or permanent
determination of liability against the Buyer, the Company or their respective
Affiliates.
 
 
 
62

--------------------------------------------------------------------------------

 
 
Section 6.03.  Conditions to Obligation of the Company.  The obligation of the
Company to consummate the Closing is subject to the satisfaction of the
following further conditions:
 
(a) (i) the representations and warranties of Buyer set forth in Section 4.01
(Corporate Existence and Power), Section 4.02 (Corporate Authorization) and
Section 4.11 (Finder’s Fees), shall be true and correct at and as of the Closing
Date with the same force and effect as if made at and as of the Closing Date
(other than such representations or warranties that by their terms address
matters only as of another specified time, which shall be true and correct only
as of such time), and (ii) the representations and warranties of Buyer contained
in this Agreement or in any certificate or other writing delivered by Buyer
pursuant hereto (disregarding all materiality qualifications contained therein)
shall be true and correct at and as of the Closing Date with the same force and
effect as if made at and as of the Closing Date (other than such representations
or warranties that by their terms address matters only as of another specified
time, which shall be true and correct only as of such time), with, in the case
of this clause (ii) only, such exceptions as have not had and would not
reasonably be expected to have, individually or in the aggregate, prevent or
delay beyond the End Date Buyer’s ability to consummate the transactions
contemplated by this Agreement;
 
(b) Buyer shall have performed in all material respects all of its obligations
hereunder required to be performed by it on or prior to the Closing Date; and
 
(c) the Company shall have received a certificate of Buyer, executed by an
authorized officer of Buyer that each of the conditions set forth in Section
6.03(a) and Section 6.03(b) have been satisfied.
 
 
ARTICLE 7
Termination
 
Section 7.01 .  Grounds for Termination.  This Agreement may be terminated and
the transactions contemplated hereby may be abandoned at any time prior to the
End Date (notwithstanding any approval of this Agreement by the shareholders of
the Company):
 
(a) by mutual written agreement of the Company and Buyer;
 
(b) by either the Company or Buyer, if:
 
(i) the Closing has not been consummated on or before January 31, 2011 (the “End
Date”); provided that the right to terminate this Agreement pursuant to this
Section 7.01(b)(i) shall not be available to any party whose breach of any
provision of this Agreement results in the failure of the Closing to be
consummated by the End Date;
 
 
 
63

--------------------------------------------------------------------------------

 
 
(ii) there shall be any Applicable Law that (A) makes consummation of the
transactions contemplated hereby illegal or otherwise prohibited or (B) enjoins
the Company or Buyer from consummating the transactions contemplated hereby and
such injunction shall have become final and nonappealable;
 
(iii) if (A) the Company Shareholder Approval required by Section 6.01(a) shall
not have been obtained at the Company Shareholder Meeting (including any
adjournment or postponement thereof), and (B) five (5) Business Days shall have
elapsed from the date of such meeting; provided that the parties may by mutual
agreement extend such period referred to in clause (B);
 
(iv)a written termination of the review or clearance by the government of the
United States of the transactions contemplated by this Agreement shall not have
been obtained pursuant to Exon-Florio on or prior to the End Date, or the
government of the United States shall have taken any action to suspend or
prohibit the transactions contemplated by this Agreement or the other
Transaction Documents or to impose a condition on Buyer, the Company or any of
its Subsidiaries that would have an adverse effect on the Business that would be
unacceptable to the Buyer in its reasonable discretion or that would limit
Buyer’s ability to exercise its ownership rights with respect to the Company; or
 
(c) by Buyer, if:
 
(i) an Adverse Recommendation Change shall have occurred, or at any time after
receipt or public announcement of an Acquisition Proposal, the Company Board
shall have failed to reaffirm the Company Board Recommendation as promptly as
practicable (but in any event within five (5) Business Days) after receipt of
any written request to do so from Buyer;
 
(ii) a breach of any representation or warranty or failure to perform any
covenant or agreement on the part of the Company set forth in this Agreement
shall have occurred that would cause any of the conditions set forth in Section
6.02(a) or 6.02(b) not to be satisfied, and such condition is incapable of being
satisfied by the End Date;
 
(iii) there shall have been an intentional and material breach of any of the
provisions contained in Section 5.02;
 
(iv) there shall have been an intentional and material breach of any of the
provisions contained in Section 5.03;
 
(v) any products, technology, or related services that the Buyer, in its
reasonable discretion, deems essential to the transactions contemplated by this
Agreement or the other Transaction Documents or to the Business of the Company
are required to be excluded from the transactions as a result of the actions
required by the closing condition set forth in Section 6.01(f)(i) or in Section
6.01(f)(ii);
 
 
 
64

--------------------------------------------------------------------------------

 
 
(vi) the Company is or will be prohibited from exporting or reexporting
products, technology or related services (other than products or technology that
constitute Specified Assets disposed of pursuant to Section 5.10(e)) possessed,
produced, sold by, or under development by the Company or its Subsidiaries to
countries other than EAR Embargoed Countries; or
 
(vii) the Company is or will be prohibited from manufacturing outside the United
States products (other than products that constitute Specified Assets disposed
of pursuant to Section 5.10(e)) produced, sold by, or under development by the
Company or its Subsidiaries in countries other than EAR Embargoed Countries.
 
(d) by the Company, if:
 
(i) a breach of any representation or warranty or failure to perform any
covenant or agreement on the part of Buyer set forth in this Agreement shall
have occurred that would cause any of the conditions set forth in Section
6.03(a) or Section 6.03(b) not to be satisfied and such condition is incapable
of being satisfied by the End Date; or
 
(ii) prior to the Company Shareholder Meeting, the Company Board shall have made
an Adverse Recommendation Change in compliance with this Agreement, including
Section 5.03, in order to enter into a definitive written agreement concerning a
Superior Proposal; provided that the Company shall have paid any amounts due
pursuant to Section 8.04(b)(i) and Section 8.04(b)(v) in accordance with the
terms, and at the times, specified therein.
 
The party desiring to terminate this Agreement pursuant to this Section 7.01
(other than pursuant to Section 7.01(a)) shall give notice of such termination
to each other party hereto.
 
Section 7.02.  Effect of Termination.  If this Agreement is terminated pursuant
to Section 7.01, this Agreement shall become void and of no effect without
liability of any party (or any shareholder, director, officer, employee, agent,
consultant or representative of such party) to each other party hereto; provided
that if such termination shall result from the willful or intentional (i)
failure of any party to fulfill a condition to the performance of the
obligations of any other party, or (ii) failure of any party to perform a
covenant hereof, in each case where such condition or covenant could be
fulfilled with the reasonable best efforts of such party, such party shall be
fully liable for any and all liabilities and damages incurred or suffered by any
other party as a result of such failure.  The provisions of this Section 7.02
and Sections 5.08 (Confidentiality), 8.01 (Notices), 8.04 (Expenses), 8.06
(Governing Law), 8.07 (Jurisdiction), 8.08 (Waiver of Jury Trial), shall survive
any termination hereof pursuant to Section 7.01.
 
 
 
65

--------------------------------------------------------------------------------

 
 
 
ARTICLE 8
Miscellaneous
 
Section 8.01.   Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received), and shall be given,
 
if to Buyer, to:
 
Canon Investment Holdings Limited
Villa 1, Huajing Garden
Jida, Zhuhai
Guangdong, China
Attention: Guohua Sun
Facsimile No.: +86 (756) 325-0839
Email: sun@yingtonggroup.com
 
with a copy to:
 
Davis Polk & Wardwell LLP
18th Floor, Hong Kong Club Building
3A Chater Road
Central, Hong Kong
Attention: Mark Lehmkuhler
Facsimile No.: +852 2533-3388
Email: mark.lehmkuhler@davispolk.com


if to the Company, to:
 
Altair Nanotechnologies Inc
204 Edison Way
Reno, Nevada 89502
Attention: General Counsel
Facsimile No.: +1 (775) 858-3731
Email: jfallini@altairnano.com


with a copy to:
 
Parr Brown Gee & Loveless
185 South State Street, Suite 800
Salt Lake City, UT 84111
Attention: Bryan T. Allen
Facsimile No.: +1 (801) 532-7750
Email: ballen@parrbrown.com
 
 
 
66

--------------------------------------------------------------------------------

 
 
or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day is a Business Day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.
 
Section 8.02.  Amendments and Waivers. (a) Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by each party to this Agreement, or in
the case of a waiver, by the party against whom the waiver is to be effective;
provided that after the Company Shareholder Approval has been obtained there
shall be no amendment or waiver that would require the further approval of the
shareholders of the Company under Applicable Law without such approval having
first been obtained; provided further that after the Closing, no provision of
this Agreement may be waived by the Company without the approval of the
Independent Committee at such time (unless a more restrictive waiver or
amendment provision is set forth therein in which case such more restrictive
provision shall apply).
 
(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
 
Section 8.03.  Disclosure Schedule and Company SEC Document References. (a) The
parties hereto agree that any reference in a particular Section of the Company
Disclosure Schedule shall only be deemed to be an exception to (or, as
applicable, a disclosure for purposes of) (i) the representations and warranties
(or covenants, as applicable) of the Company that are contained in the
corresponding Section of this Agreement and (ii) any other representations and
warranties of such party that is contained in this Agreement, but only if the
relevance of that reference as an exception to (or a disclosure for purposes of)
such representations and warranties would be readily apparent to a reasonable
person who has read that reference and such representations and warranties.
 
(b) The parties hereto agree that any information contained in any part of any
Company SEC Document filed after December 31, 2009 and prior to the date hereof
(as such reports have been amended prior to the date of this Agreement and
including any Exhibits attached to or incorporated by reference into such
reports regardless of the original filing date), shall only be deemed to be an
exception to (or a disclosure for purposes of) the Company’s representations and
warranties if the relevance of that information as an exception to (or a
disclosure for purposes of) such representations and warranties would be
reasonably apparent to a person who has read that information concurrently with
such representations and warranties; provided that in no event shall any
information contained in any part of any Company SEC Document entitled “Risk
Factors” or containing a description or explanation of “Forward-Looking
Statements” or any other disclosures of risks and uncertainties therein that are
predictive or forward-looking in nature, be deemed to be an exception to (or a
disclosure for purposes of) any representations and warranties of the Company
contained in this Agreement.
 
 
 
67

--------------------------------------------------------------------------------

 
 
Section 8.04.  Expenses.  (a) General.  Except as otherwise provided herein, all
costs and expenses incurred in connection with this Agreement shall be paid by
the party incurring such cost or expense.
 
(b) Termination Fee and Reimbursement.
 
(i) If this Agreement is terminated by Buyer pursuant to Section 7.01(c)(i),
7.01(c)(ii), 7.01(c)(iii) or 7.01(c)(iv), or by the Company pursuant to Section
7.01(d)(ii), then the Company shall pay to Buyer in immediately available funds
$2,000,000 (the “Termination Fee”), in the case of a termination by Buyer,
within five (5) Business Days after such termination, and, in the case of a
termination by the Company, immediately before and as a condition to such
termination.
 
(ii) If (A) this Agreement is terminated by Buyer or the Company pursuant to
Section 7.01(b)(i), 7.01(b)(iii), 7.01(b)(iv), 7.01(c)(v), 7.01(c)(vi),
7.01(c)(vii), (B) after the date of this Agreement and prior to such
termination, an Acquisition Proposal shall have been publicly announced or
otherwise been communicated to the Company Board or its shareholders and (C)
within eighteen (18) months following the date of such termination, the Company
shall have entered into a definitive agreement with respect to or recommended to
its shareholders an Acquisition Proposal or an Acquisition Proposal shall have
been consummated, then the Company shall pay to Buyer in immediately available
funds, concurrently with the occurrence of the applicable event described in
clause (C), the Termination Fee.
 
(iii) Upon any termination of this Agreement pursuant to Section 7.01(b)(i),
7.01(b)(iii), 7.01(b)(iv), 7.01(c)(v), 7.01(c)(vi), 7.01(c)(vii), the Company
shall reimburse Buyer and its Affiliates (by wire transfer of immediately
available funds), no later than two (2) Business Days after such termination,
for 100% of their out-of-pocket fees and expenses (including reasonable fees and
expenses of their counsel) in connection with this Agreement and the
transactions contemplated hereby including the arrangement of, obtaining the
commitment to provide or obtaining any financing for such transactions, up to an
aggregate amount of $500,000; provided that any amount of expense reimbursement
received by the Buyer shall be credited against any Termination Fee if payable
under Section 8.04(b)(ii).  For the avoidance of doubt, the fees of the U.S.
export compliance consultant advanced by the Buyer shall be reimbursed by the
Company pursuant to the terms of Section 6.02(m) and shall be outside the
$500,000 cap specified in the preceding sentence.
 
 
 
68

--------------------------------------------------------------------------------

 
 
(iv) Upon any termination of this Agreement under circumstances where the
Termination Fee is payable by the Company, the payment of the Termination Fee
(and amounts under Section 8.04(b)(iii) and Section 8.04(b)(v)) shall be in lieu
of damages, other than as set forth in Section 7.02 pursuant to which a party
shall be fully liable for any and all liabilities incurred or suffered by the
other party as a result of willful or intentional failure by such party to
fulfill a condition to the performance of the obligations of any other party or
to perform a covenant hereof, in each case where such condition or covenant
could be fulfilled with the reasonable best efforts of such party.
 
(v) If this Agreement is terminated by Buyer pursuant to Section 7.01(c)(i) or
by the Company pursuant to Section 7.01(d)(ii), then the Company shall pay to
Buyer in immediately available funds, simultaneously with, and in addition to,
the Termination Fee an additional $1,000,000 (the “Early Termination Fee”).
 
(vi) The parties agree that if this Agreement is terminable pursuant to any of
Sections 7.01(b)(iv), 7.01(c)(v), 7.01(c)(vi) or 7.01(c)(vii), on the one hand,
and Section 7.01(b)(ii), on the other hand, then for purposes of Sections
8.04(b)(ii) and 8.04(b)(iii), this Agreement shall be deemed terminated pursuant
to such applicable Sections 7.01(b)(iv), 7.01(c)(v), 7.01(c)(vi) or
7.01(c)(vii), as the case may be.
 
(c) Other Costs and Expenses.  The Company acknowledges that the agreements
contained in this Section 8.04 are an integral part of the transactions
contemplated by this Agreement and that, without these agreements, Buyer would
not enter into this Agreement.  Accordingly, if the Company fails promptly to
pay any amount due to Buyer pursuant to this Section 8.04, it shall also pay any
costs and expenses incurred by Buyer in connection with a legal action to
enforce this Agreement that results in a judgment against the Company for such
amount, together with interest on the amount of any unpaid fee, cost or expense
at the publicly announced prime rate as reported in the Money Section of the
Wall Street Journal (or comparable publication if the Wall Street Journal is not
in publication) from the date such fee, cost or expense was required to be paid
to the payment date.
 
Section 8.05.  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; provided that no party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of each other party hereto; except that Buyer may
transfer or assign its rights and obligations under this Agreement, in whole or
from time to time in part, to (i) one or more of its Affiliates at any time
(provided that such Affiliate is not owned or controlled by the PRC Government)
and (ii) after the Closing Date, to any Person; provided that no such transfer
or assignment shall relieve Buyer of its obligations hereunder or enlarge, alter
or change any obligation of any other party hereto or due to Buyer.
 
 
 
69

--------------------------------------------------------------------------------

 
 
Section 8.06. Governing Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of New York, without regard to the
conflicts of law rules of such state.
 
Section 8.07.  Jurisdiction.  The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York or any New York State court sitting in New York City, so
long as one of such courts shall have subject matter jurisdiction over such
suit, action or proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of New York, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.  Without limiting the foregoing,
each party agrees that service of process on such party as provided in Section
8.01 shall be deemed effective service of process on such party.
 
Section 8.08. WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
Section 8.09.  Non-Survival of Representations and Warranties;
Indemnification.  The representations and warranties of the Company contained in
this Agreement shall not survive beyond the Closing, and only the covenants that
by their terms expressly survive the Closing shall survive following the
Closing.
 
Section 8.10.  Counterparts; Delivery; Effectiveness; Third Party
Beneficiaries.  This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  Any signed counterpart may be
delivered by facsimile or other form of electronic transmission with the same
legal force and effect, for all purposes, as delivery of an originally signed
agreement. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by all of the other parties
hereto.  Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).  No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations, or liabilities
hereunder upon any Person other than the parties hereto and their respective
successors and assigns.
 
 
 
70

--------------------------------------------------------------------------------

 
 
Section 8.11. Entire Agreement.  This Agreement and the other Transaction
Documents constitute the entire agreement between the parties with respect to
the subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.
 
Section 8.12.  Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
 
Section 8.13.  Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in the United
States District Court for the Southern District of New York or any New York
State court sitting in New York City, in addition to any other remedy to which
they are entitled at law or in equity.
 
[Remainder of the page intentionally blank.]
 


 
71

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


 

 
CANON INVESTMENT HOLDINGS LIMITED
 
By:
  /s/    
Name:
     
Title:
 



 


 

 
ALTAIR NANOTECHNOLOGIES, INC.
 
By:
  /s/    
Name:
     
Title:
 





































72

--------------------------------------------------------------------------------